Exhibit 10.39
BOSTON SCIENTIFIC CORPORATION
401(k) RETIREMENT SAVINGS PLAN
(Amended and Restated, Effective January 1, 2011)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1. INTRODUCTION
    1  
1.1. Qualification and Purpose
    1  
1.2. Rights under Plans
    1  
1.3. Defined Terms
    1  
ARTICLE 2. DEFINITIONS
    2  
2.1. “Accounts”
    2  
2.2. “Affiliated Employer”
    2  
2.3. “Beneficiary”
    2  
2.4. “Board of Directors”
    2  
2.5. “Code”
    2  
2.6. “Committee”
    2  
2.7. “Company Stock”
    2  
2.8. “Compensation”
    2  
2.9. “Disability”
    3  
2.10. “Discretionary Contribution”
    3  
2.11. “Discretionary Contribution Account”
    3  
2.12. “Elective Contribution”
    3  
2.13. “Elective Contribution Account”
    3  
2.14. “Eligible Employee”
    4  
2.15. “Employee”
    4  
2.16. “Employee Contribution”
    4  
2.17. “Entry Date”
    4  
2.18. “ERISA”
    4  
2.19. “Highly Compensated Employee”
    4  
2.20. “Hour of Service”
    4  
2.21. “Leased Employee”
    6  
2.22. “Matching Contribution Account”
    6  
2.23. “Normal Retirement Age”
    6  
2.24. “Participant”
    6  
2.25. “Participating Employer”
    6  
2.26. “Plan”
    6  
2.27. “Plan Sponsor”
    6  

- i -



--------------------------------------------------------------------------------



 



              Page  
2.28. “Plan Year”
    6  
2.29. “Predecessor Employer”
    6  
2.30. “Qualified Domestic Relations Order”
    7  
2.31. “Qualified Nonelective Contribution”
    7  
2.32. “QNEC Account”
    7  
2.33. “Regulation”
    7  
2.34. “Required Beginning Date”
    7  
2.35. “Rollover Contribution”
    7  
2.36. “Section”
    7  
2.37. “Trust”
    7  
2.38. “Trustee”
    7  
2.39. “Valuation Date”
    7  
2.40. “Year of Service for Vesting”
    7  
ARTICLE 3. PARTICIPATION
    9  
3.1. Date of Participation
    9  
3.2. Duration of Participation
    10  
ARTICLE 4. CONTRIBUTIONS
    11  
4.1. Elective Contributions
    11  
4.2. Form and Manner of Affirmative and Automatic Elections
    11  
4.3. Matching Contributions
    13  
4.4. Discretionary Contributions
    13  
4.5. Qualified Nonelective Contributions
    14  
4.6. Rollover Contributions
    14  
4.7. Employee Contributions
    14  
4.8. Crediting of Contributions
    14  
4.9. Time for Making Contributions
    14  
4.10. Certain Limits Apply
    14  
4.11. Return of Contributions
    14  
4.12. Establishment of Trust
    15  
ARTICLE 5. ROTH ELECTIVE DEFERRALS
    16  
5.1. General Application
    16  
5.2. Separate Accounting
    16  
5.3. Direct Rollovers
    16  
5.4. Correction of Excess Contributions
    17  
5.5. Definition
    17  

- ii -



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 6. SAFE HARBOR MATCHING CONTRIBUTIONS
    18  
6.1. Rules of Application
    18  
6.2. Definitions
    18  
6.3. Safe Harbor Matching Contributions
    18  
6.4. Notice and Elections
    19  
6.5. Vesting of Safe Harbor Matching Contributions
    19  
ARTICLE 7. PARTICIPANT ACCOUNTS
    20  
7.1. Accounts
    20  
7.2. Adjustment of Accounts
    20  
7.3. Investment of Accounts
    20  
7.4. Appointment of Investment Manager or Named Fiduciary
    21  
7.5. Section 404(c) Compliance
    21  
7.6. Transfers From Other Plans
    22  
ARTICLE 8. VESTING OF ACCOUNTS
    23  
8.1. Immediate Vesting of Certain Accounts
    23  
8.2. Deferred Vesting of Discretionary Contribution Accounts
    23  
8.3. Special Vesting Rules
    23  
8.4. Changes in Vesting Schedule
    24  
8.5. Forfeitures
    24  
8.6. Vesting of Accounts Transferred From Other Plans
    25  
ARTICLE 9. WITHDRAWALS PRIOR TO SEVERANCE FROM EMPLOYMENT
    26  
9.1. Hardship Withdrawals
    26  
9.2. Withdrawals After Age 591/2
    27  
9.3. Withdrawal from Rollover Account
    27  
9.4. Withdrawal on Account of Disability
    27  
9.5. Withdrawal of Employee Contributions
    27  
9.6. Restrictions on Certain Distributions
    28  
9.7. Limitation of Withdrawal Amount
    28  
9.8. Distributions Required by a Qualified Domestic Relations Order
    28  
9.9. Withdrawals by Certain Former Participants in Other Plans
    28  
ARTICLE 10. LOANS TO PARTICIPANTS
    30  
10.1. In General
    30  
10.2. Rules and Procedures
    30  
10.3. Maximum Amount of Loan
    30  
10.4. Note; Security; Interest
    30  

- iii -



--------------------------------------------------------------------------------



 



              Page  
10.5. Note as Trust Asset
    30  
10.6. Rollover of Loans Upon Sale of Participating Employer
    31  
10.7. Nondiscrimination
    31  
10.8. Spousal Consent to Loans to Certain Former Participants in Other Plans
    31  
ARTICLE 11. BENEFITS UPON DEATH OR SEVERANCE FROM EMPLOYMENT
    32  
11.1. Severance From Employment for Reasons Other Than Death
    32  
11.2. Time of Distributions
    32  
11.3. Amount of Distribution
    33  
11.4. Distributions After a Participant’s Death
    33  
11.5. Designation of Beneficiary
    34  
11.6. Direct Rollovers of Eligible Distributions
    35  
11.7. Protected Forms of Benefit
    36  
11.8. Distribution Restrictions for Elective Contributions
    36  
11.9. Minimum Distribution Requirements
    37  
11.10. Non-Spousal Rollovers
    41  
11.11. Special Distribution Rules for 2009
    41  
ARTICLE 12. ADMINISTRATION
    42  
12.1. Committee
    42  
12.2. Powers of Committee
    42  
12.3. Effect of Interpretation or Determination
    42  
12.4. Reliance on Tables, etc.
    43  
12.5. Claims and Review Procedures
    43  
12.6. Indemnification of Committee and Assistants
    43  
12.7. Annual Report
    43  
12.8. Expenses of Plan
    43  
ARTICLE 13. AMENDMENT AND TERMINATION
    44  
13.1. Amendment
    44  
13.2. Termination
    44  
13.3. Distributions upon Termination of the Plan
    44  
13.4. Merger or Consolidation of Plan; Transfer of Plan Assets
    44  
ARTICLE 14. LIMITS ON CONTRIBUTIONS
    46  
14.1. Code Section 404 Limits
    46  
14.2. Code Section 415 Limits
    46  
14.3. Code Section 402(g) Limits
    47  
14.4. Code Section 401(k)(3) Limits
    49  

- iv -



--------------------------------------------------------------------------------



 



              Page  
14.5. Code Section 401(m) Limits
    52  
14.6. Code Section 401(k)(3) and 401(m) Limits after 2010
    55  
ARTICLE 15. SPECIAL TOP-HEAVY PROVISIONS
    56  
15.1. Provisions to Apply
    56  
15.2. Minimum Contribution
    56  
15.3. Adjustment to Limitation on Benefits
    57  
15.4. Definitions
    57  
ARTICLE 16. MISCELLANEOUS
    60  
16.1. Exclusive Benefit Rule
    60  
16.2. Limitation of Rights
    60  
16.3. Nonalienability of Benefits
    60  
16.4. Adequacy of Delivery
    60  
16.5. Reclassification of Employment Status
    60  
16.6. Veterans’ Reemployment and Benefits Rights
    61  
16.7. Governing law
    61  
16.8. Authority to Correct Operational Defects
    61  
16.9. Electronic Forms
    61  

- v -



--------------------------------------------------------------------------------



 



ARTICLE 1. INTRODUCTION.
     1.1. Qualification and Purpose. This document amends and restates the
provisions of the Boston Scientific Corporation 401(k) Retirement Savings Plan,
effective as of January 1, 2011 unless otherwise stated herein. Mergers and
account transfers of certain other plans into the Plan shall have such effective
dates as are provided in Schedule B. The original effective date of the Plan was
January 1, 1987. The Plan and its related Trust are intended to qualify as a
profit-sharing plan and trust under Code sections 401(a) and 501(a), the cash or
deferred arrangement forming part of the Plan is intended to qualify under Code
section 401(k). The Plan is intended to constitute a plan described in section
404(c) of ERISA. The provisions of the Plan and Trust shall be construed and
applied accordingly. The purpose of the Plan is to provide benefits to
Participants in a manner consistent and in compliance with such Code sections
and Title I of ERISA. Notwithstanding the general effective date specified
above, any provision of this restatement that is intended to comply with changes
in law made by the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”) and the Pension Protection Act of 2006 (“PPA”), Internal Revenue
Service regulations or other guidance thereunder, or Department of Labor
guidance shall be effective as of the effective dates specified for such changes
in the applicable statute, regulation, or guidance. In addition, this
restatement contains provisions intended to comply with the requirements of the
Heroes Earnings Assistance and Relief Tax Act of 2008 (the “HEART Act” and the
Worker, Retiree and Employer Recovery Act of 2008 (“WRERA”). Those provisions
should be construed in accordance with each Act, and any subsequent guidance
issued thereunder, and will supersede any provision of the Plan to the extent
that it is inconsistent with either Act.
     1.2. Rights under Plans. The rights of Participants in this Plan or any
other plan which has been merged into this Plan, and the rights of their
beneficiaries, shall be determined in accordance with the terms of the
applicable plan at the time they ceased to be employed.
     1.3. Defined Terms. All capitalized terms used in the following provisions
of the Plan have the meanings given them under Article 2.

- 1 -



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS.
     Wherever used in the Plan, the following terms have the following meanings:
     2.1. “Accounts” mean, for any Participant, the accounts established under
the Plan to which contributions made for the Participant’s benefit, and any
allocable income, expense, gain and loss, are allocated.
     2.2. “Affiliated Employer” means (a) the Plan Sponsor, (b) any corporation
that is a member of a controlled group of corporations (as defined in Code
section 414(b)) of which the Plan Sponsor is also a member, (c) any trade or
business, whether or not incorporated, that is under common control (as defined
in Code section 414(c)) with the Plan Sponsor, (d) any trade or business that is
a member of an affiliated service group (as defined in Code section 414(m)) of
which the Plan Sponsor is also a member, or (e) to the extent required by
Regulations issued under Code section 414(o), any other organization; provided,
that the term “Affiliated Employer” shall not include any corporation or
unincorporated trade or business prior to the date on which such corporation,
trade or business satisfies the affiliation or control tests of, (b), (c),
(d) or (e) above. In identifying any “Affiliated Employers” for purposes of the
Code section 415 limits, the definitions in Code sections 414(b) and (c) shall
be modified as provided in Code section 415(h).
     2.3. “Beneficiary” means any person entitled to receive benefits under the
Plan upon the death of a Participant.
     2.4. “Board of Directors” means the members of the Board of Directors of
Boston Scientific Corporation.
     2.5. “Code” means the Internal Revenue Code of 1986, as amended from time
to time. Reference to any section or subsection of the Code includes reference
to any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection, and also includes reference
to any Regulation issued pursuant to or with respect to such section or
subsection.
     2.6. “Committee” means the entity or persons appointed by the Board of
Directors, or its designee, to administer the Plan pursuant to its provisions.
     2.7. “Company Stock” means any stock of the Plan Sponsor or an Affiliated
Employer constituting a “qualifying employer security” within the meaning of
section 407(d)(5) of ERISA.
     2.8. “Compensation” means:
     (a) for purposes of determining the Code section 415 limits, the amount of
any minimum contribution under the special top-heavy provisions, and determining
the status of an individual as a “highly compensated employee” or a “key
employee,” the Participant’s wages as defined in Code section 3401(a) for
purposes of income tax

- 2 -



--------------------------------------------------------------------------------



 



withholding at the source, but (i) determined without regard to any rules that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed, and (ii) increased by any such amounts
that would have been received by the individual from the Employer but for an
election under Code section 125, 132(f)(4), 401(k), or 402(h);
     (b) for purposes of the limits under Sections 14.4 and 14.5, if applicable,
“compensation” as defined under Code section 414(s) and the Treasury regulations
thereunder; and
     (c) for all other purposes under the Plan, the same as in (a) above,
reduced by all of the following items (even if includable in gross income):
cost-of-living adjustments, reimbursements or other expense allowances, pay in
lieu of vacation upon termination of employment, bonuses, deferred compensation,
payments under a severance plan, amounts received upon the exercise of options
to purchase Company Stock, and moving expenses.
     (d) Compensation shall include only that compensation which is actually
paid to the Participant during the applicable Plan Year and prior to the
Participant’s severance from employment, except as provided in Regulation
section 1.415(c)-(2)(e)(3). For all purposes under the Plan, Compensation for
any individual will be limited for any Plan Year as provided under Code section
401(a)(17). If the period for determining Compensation used in calculating a
Participant’s allocation for a determination period is shorter than 12 months,
the annual Compensation limit shall be an amount equal to the otherwise
applicable limit multiplied by a fraction, the numerator of which is the number
of months in the period, and the denominator of which is 12. For a Participant’s
initial year of participation in the Plan, Compensation will be recognized for
the entire Plan Year.
     2.9. “Disability” means an injury or sickness which makes a Participant
unable to perform each of the “essential functions” (as defined in the Boston
Scientific Long Term Disability Plan) of any “gainful occupation” (as defined in
the Boston Scientific Long Term Disability Plan) for which the Participant is
reasonably fitted by training, education or experience.
     2.10. “Discretionary Contribution” means a contribution made for the
benefit of a Participant by a Participating Employer in the discretion of the
Board of Directors.
     2.11. “Discretionary Contribution Account” means an Account to which
Discretionary Contributions are allocated.
     2.12. “Elective Contribution” means a contribution made to the Plan for the
benefit of a Participant pursuant to a Compensation Reduction Authorization. For
any Plan Year after December 31, 2010, Elective Contributions shall include an
elective deferral contribution described in Article 6, which is intended to
satisfy the ADP safe harbor requirements.
     2.13. “Elective Contribution Account” means an Account to which Elective
Contributions (but not Roth Elective Deferrals) are allocated.

- 3 -



--------------------------------------------------------------------------------



 



     2.14. “Eligible Employee” means, subject to Section 16.5:
     (a) any Employee who is employed by a Participating Employer, and who, in
the opinion of his or her Participating Employer, may reasonably be expected to
complete 1,000 or more Hours of Service with a Participating Employer in a Plan
Year; or
     (b) any Employee not already an Eligible Employee under (a) above who is
employed by a Participating Employer, and who has completed 1,000 or more Hours
of Service in a computation period or has previously been an Eligible Employee
described in (a) above.
The initial computation period shall be the 12-consecutive month period
beginning on the date the Employee first performs an Hour of Service (the
“employment commencement date”). The succeeding computation periods commence
with the first Plan Year commencing after the Employee’s employment commencement
date.
     Notwithstanding the foregoing, in no event will an individual become an
Eligible Employee while he or she is characterized by an Affiliated Employer as
a Leased Employee, nor will a foreign national or nonresident alien who is not
paid from a Participating Employer’s U.S. payroll become an Eligible Employee.
     2.15. “Employee” means any individual employed by an Affiliated Employer,
including any Leased Employee and any other individual required to be treated as
an employee pursuant to Code sections 414(n) and 414(o).
     2.16. “Employee Contribution” means the voluntary after-tax contribution
made by a Participant under the Plan for a Plan Year prior to January 1, 2011.
     2.17. “Entry Date” means the first day of each pay period during the Plan
Year.
     2.18. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute or statutes of similar
import.
     2.19. “Highly Compensated Employee” means each individual employed by an
Affiliated Employer who (i) during such Plan Year or preceding Plan Year, is a
“5% owner” within the meaning of Code section 414(q), or (ii) during the
preceding Plan Year received Compensation in excess of $110,000 (as adjusted
under that Code section) and was in the “top paid group” as defined therein for
such Plan Year.
     2.20. “Hour of Service” means, with respect to any Employee:
     (a) Each hour for which the Employee is paid or entitled to payment for the
performance of duties for an Affiliated Employer, each such hour to be credited
to the Employee for the computation period in which the duties were performed;
     (b) Each hour for which the Employee is directly or indirectly paid or
entitled to payment by any Affiliated Employer (including payments made or due
from a trust fund or insurer to which the Affiliated Employer contributes or
pays premiums) on

- 4 -



--------------------------------------------------------------------------------



 



account of a period of time during which no duties are performed (irrespective
of whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity, disability, layoff, jury duty, military duty, or leave of
absence, each such hour to be credited to the Employee for the computation
period in which such period of time occurs, subject to the following rules;
     (i) No more than 501 Hours of Service shall be credited under this
paragraph (b) to the Employee on account of any single continuous period during
which the Employee performs no duties;
     (ii) Hours of Service shall not be credited under this paragraph (b) to an
Employee for a payment which solely reimburses the Employee for medically
related expenses incurred by the Employee, or which is made or due under a plan
maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation or disability insurance laws; and
     (iii) If the period during which the Employee performs no duties falls
within two or more computation periods, and if the payment made on account of
such period is not calculated on the basis of units of time, the number of Hours
of Service credited with respect to such period shall be allocated between not
more than the first two such periods based on the amount of the payment divided
by the Employee’s most recent hourly rate of Compensation before the period
during which no duties were performed;
     (c) Each hour not counted under paragraph (a) or (b) for which back pay,
irrespective of mitigation of damages, has been either awarded or agreed to be
paid by any Affiliated Employer, each such hour to be credited to the Employee
for the computation period to which the award or agreement for back pay
pertains, provided that crediting of Hours of Service under this paragraph
(c) with respect to periods described in paragraph (b) above shall be subject to
the limitations and special rules set forth in clauses (i), (ii) and (iii) of
paragraph (b);
     (d) Each noncompensated hour while an Employee during a period of absence
from any Affiliated Employer in the armed forces of the United States if the
Employee returns to work for any Affiliated Employer at a time when he or she
has reemployment rights under federal law, and each noncompensated hour while an
Employee on an unpaid leave of absence granted by the Employer; and
     (e) Solely for purposes of Section 8.5, each hour not counted under
paragraph (a) or (b) for which the Employee is absent from work for maternity or
paternity reasons, provided that no more than 501 Hours of Service shall be
credited under this paragraph (e) to the Employee. For purposes of this
paragraph, an absence from work for maternity or paternity reasons means an
absence (1) by reason of the pregnancy of the individual, (2) by reason of the
birth of a child of the individual, (3) by reason of the placement of a child
with the individual in connection with the adoption of such child by such
individual, or (4) for purposes of caring for such child for a period beginning
immediately following such birth or placement.

- 5 -



--------------------------------------------------------------------------------



 



Hours of Service to be credited to an Employee under (a), (b) and (c) above will
be calculated and credited pursuant to paragraphs (b) and (c) of section
2530.200b-2 of the Department of Labor Regulations, which are incorporated
herein by reference. Hours of Service to be credited to an Employee during a
period described in (d) and (e) above will be determined by the Committee with
reference to the individual’s most recent normal work schedule, or at the rate
of eight hours per day in the event the Committee is unable to establish such
schedule. Notwithstanding the foregoing, where records of actual hours worked by
an Employee are not maintained, an Employee will be credited with 190 Hours of
Service for each month for which the Employee would be required to be credited
with at least one Hour of Service.
     2.21. “Leased Employee” means any person who is not an employee of a
Participating Employer (including, for purposes of this paragraph, Affiliated
Employers) and who provides services to the Participating Employer, provided
that (i) the services are provided pursuant to an agreement between the
Participating Employer and any other person (“leasing organization”); (ii) the
person has performed the services for the Company on a substantially full-time
basis for a period of at least 1 year; and (iii) the services are performed
under the primary direction and control of the Participating Employer; provided
that, an individual shall not be considered a Leased Employee of the
Participating Employer if (i) the employee is covered by a money purchase plan
maintained by the leasing organization providing: (1) a nonintegrated employer
contribution rate of at least 10 percent of “compensation,” as that term is
defined in Section 2.8(a), (2) immediate participation, and (3) full and
immediate vesting; and (ii) leased employees do not constitute more than 20
percent of the Participating Employer’s nonhighly compensated workforce.
     2.22. “Matching Contribution Account” means an Account to which Matching
Contributions are allocated. For Plan Years after December 31, 2010, the Safe
Harbor Matching Contributions shall be maintained in the separate recordkeeping
account as described in Article 6.
     2.23. “Normal Retirement Age” means age 62.
     2.24. “Participant” means each Eligible Employee who participates in the
Plan pursuant to its provisions.
     2.25. “Participating Employer” means the Plan Sponsor and each Affiliated
Employer listed on Schedule A.
     2.26. “Plan” means the Boston Scientific Corporation 401(k) Retirement
Savings Plan set forth herein, and all subsequent amendments thereto.
     2.27. “Plan Sponsor” means Boston Scientific Corporation, a Delaware
Corporation.
     2.28. “Plan Year” means the calendar year.
     2.29. “Predecessor Employer” means any trade or business acquired by a
Participating Employer, or any entity from which a Participating Employer has
acquired substantially all of its assets.

- 6 -



--------------------------------------------------------------------------------



 



     2.30. “Qualified Domestic Relations Order” means any judgment, decree or
order (including approval of a property settlement agreement) which constitutes
a “qualified domestic relations order” within the meaning of Code section
414(p). A judgment, decree or order may still be considered to be a Qualified
Domestic Relations Order if it requires a distribution to an alternate payee (or
the segregation of accounts pending distribution to an alternate payee) before
the Participant is otherwise entitled to a distribution under the Plan.
     2.31. “Qualified Nonelective Contribution” means a contribution made in the
discretion of the Plan Sponsor which is designated by the Plan Sponsor as a
Qualified Nonelective Contribution and which falls within the definition of a
“qualified nonelective contribution” under Regulation section 1.401(k)-6.
     2.32. “QNEC Account” means an Account to which Qualified Nonelective
Contributions are allocated.
     2.33. “Regulation” means a regulation issued by the Department of Treasury,
including any final regulation, proposed regulation, temporary regulation, as
well as any modification of any such regulation contained in any notice, revenue
procedure, or similar pronouncement issued by the Internal Revenue Service.
     2.34. “Required Beginning Date” for a Participant shall be determined as
follows:
     (a) For a Participant who is a 5 percent owner (as defined in Code section
416), the Required Beginning Date is April 1 following the calendar year in
which the Participant attains age 701/2.
     (b) For a Participant who is not a 5 percent owner, the Required Beginning
Date is April 1 following the later of (A) the calendar year in which the
Participant attains age 701/2 or (B) the calendar year in which the Participant
incurs a severance from employment from the Participating Employer.
     2.35. “Rollover Contribution” means a contribution made by a Participant
which satisfies the requirements for rollover contributions as set forth in the
Plan.
     2.36. “Section” means a section of the Plan.
     2.37. “Trust” means the trust established under Section 4.12.
     2.38. “Trustee” means the person or persons who are at any time acting as
trustee under the Trust.
     2.39. “Valuation Date” means each day on which the New York Stock Exchange
is open for trading.
     2.40. “Year of Service for Vesting” means a Plan Year during which the
Employee completes at least 1,000 Hours of Service. The following special rules
shall apply:

- 7 -



--------------------------------------------------------------------------------



 



     (a) Unless otherwise provided in Schedule B, in the event the Plan Sponsor
acquires a business of another employer, through an acquisition either of assets
or stock of such other employer, an Employee who was employed by such other
employer immediately prior to such acquisition shall have his or her prior
service with such other employer taken into account, as if it were service with
an Affiliated Employer.
     (b) A Leased Employee shall accrue Years of Service for vesting purposes
and shall be credited with such Years of Service for Vesting upon hire by a
Participating Employer as a common law employee.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE 3. PARTICIPATION.
     3.1. Date of Participation.
     (a) Any individual who was a Participant on December 31, 2010 and is an
Eligible Employee on January 1, 2011 will, subject to Section 3.2, continue to
be a Participant.
     (b) Any other individual will become a Participant on the Entry Date
coinciding with or next following the latest of:

  (i)   January 1, 2011;     (ii)   the date on which he or she becomes an
Eligible Employee;     (iii)   the date on which he or she attains age 18; and  
  (iv)   the 30th day after the date he or she completes an Hour of Service;

provided that (1) he or she is an Eligible Employee on such Entry Date and
(2) he or she has in effect on such Entry Date a Compensation Reduction
Authorization described in Section 4.2 which was submitted in the manner
prescribed by the Committee. Unless otherwise provided by the Committee, an
Employee who has satisfied the requirements of (i), (ii), (iii) and (iv) above,
but who has failed to satisfy the requirements of (1) or (2) above, will become
a Participant on the first Entry Date coinciding with or next following the date
on which the requirements of both (1) and (2) are satisfied. Notwithstanding the
foregoing, an Employee who has satisfied the requirements of (ii), (iii) and
(iv) above, but has not satisfied the other requirements of this subsection (b),
will become a Participant as of the date a Discretionary Contribution is made to
the Plan, if he or she is otherwise eligible to receive an allocation pursuant
to Section 4.4.
     (c) Unless otherwise provided in Schedule B, in the event the Plan Sponsor
acquires a business of another employer, through an acquisition of either assets
or stock, an Employee who was employed by such other employer immediately prior
to such acquisition shall have his or her prior service with such other employer
taken into account, as if it were service with an Affiliated Employer, for
purposes of (b)(iv) above and Section 2.14(b).
     (d) An Employee who, immediately before becoming an Eligible Employee, has
a contribution agreement in effect with an Affiliated Employer under a separate
plan described in section 401(k) of the Code shall become a Participant on the
payroll date coinciding with or next following the date he or she becomes an
Eligible Employee, provided that he or she has a Compensation Reduction
Authorization in effect on such payroll date.

- 9 -



--------------------------------------------------------------------------------



 



     (e) Notwithstanding the foregoing, an Eligible Employee who first completes
an Hour of Service or, in the case of a rehired Employee, resumes employment
with a Participating Employer on or after January 1, 2007 and who would become a
Participant in accordance with subsection (b) but for the failure to enter into
a Compensation Reduction Authorization will become a Participant on the first
Entry Date on which an automatic Compensation Reduction Authorization is in
effect with respect to such Eligible Employee pursuant to Section 4.2(b).
     3.2. Duration of Participation. An individual who has become a Participant
under the Plan will remain a Participant for as long as an Account is maintained
under the Plan for his or her benefit, or until his or her death, if earlier.
Notwithstanding the preceding sentence and unless otherwise expressly provided
for under the Plan, no contributions shall be made with respect to a Participant
who is not an Eligible Employee. In the event a Participant remains an Employee
but ceases to be an Eligible Employee and becomes ineligible for contributions,
such Employee will again become eligible for contributions immediately upon
returning to the class of Eligible Employees. In the event an Employee who is
not an Eligible Employee becomes an Eligible Employee, such Employee will become
a Participant on the first Entry Date on or after becoming an Eligible Employee,
if he or she has satisfied the requirements of Section 3.1. A Participant or
former Participant who is reemployed as an Eligible Employee shall again become
eligible for contributions on the first Entry Date on or after reemployment.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE 4. CONTRIBUTIONS.
     4.1. Elective Contributions. On behalf of each Participant for whom there
is in effect, for any pay period, a Compensation Reduction Authorization
described in Section 4.2 and who is receiving Compensation from a Participating
Employer during such pay period, such Participating Employer will contribute to
the Trust, as an Elective Contribution, an amount equal to the amount by which
such Compensation was reduced pursuant to the Compensation Reduction
Authorization. Elective Contributions for any pay period in a Plan Year may not
be less than 1 percent of the Participant’s Compensation for such pay period and
the maximum amount of Elective Contributions for any pay period shall be the
least of:
     (a) 25 percent of the Participant’s Compensation for such pay period;
     (b) the maximum amount permitted under Article 14, if applicable; and
     (c) any further limit placed on Highly Compensated Employees by the
Committee in its discretion in anticipation of satisfying the actual deferral
percentage or actual contribution percentage limits described in Article 14 to
the extent those limits are applicable for the contributions made during the
Plan Year.
     In addition, Participants who have attained age 50 before the close of a
Plan Year shall be eligible to have catch-up Elective Contributions made on
their behalf for the Plan Year in accordance with, and subject to, the
limitations of Code section 414(v). Such catch-up Elective Contributions shall
not be taken into account for purposes of compliance by the Plan with the
required limitations of Code sections 402(g) and 415. Except to the extent
described in Article 6 to calculate the Safe Harbor Matching Contributions
described therein for Plan Years after December 31, 2010, the Participating
Employers will not make Matching Contributions on account of catch-up Elective
Contributions. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of section 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such catch-up Elective Contributions.
     4.2. Form and Manner of Affirmative and Automatic Elections.
     (a) A “Compensation Reduction Authorization” is an authorization from an
Eligible Employee to a Participating Employer which satisfies the requirements
of this Section. A Compensation Reduction Authorization may be either an
“affirmative” or an “automatic” Compensation Reduction Authorization. Each
affirmative Compensation Reduction Authorization shall be in a form prescribed
or approved by the Committee, and may be entered into as of any Entry Date upon
such prior notice as the Committee may prescribe. A Compensation Reduction
Authorization may be changed by the Participant, with such prior notice as the
Committee may prescribe, as of the first day of any payroll period. A
Compensation Reduction Authorization shall be effective with respect to
Compensation payable on and after the applicable Entry Date. A Compensation
Reduction Authorization may be revoked by the Participant at any time upon such
prior

- 11 -



--------------------------------------------------------------------------------



 



notice as the Committee may prescribe. A Participant who revokes a Compensation
Reduction Authorization may enter into a new affirmative Compensation Reduction
Authorization only as of a subsequent Entry Date.
     (b) An Eligible Employee who first completes an Hour of Service or, in the
case of a rehired Employee, resumes employment with a Participating Employer on
or after January 1, 2007 will be deemed to enter into an automatic Compensation
Reduction Authorization pursuant to which his or her Compensation will be
automatically reduced by the amount described in (c) below, beginning on the
Entry Date determined by the Committee, and the amount of such reduction will be
contributed to the Trust as a pre-tax Elective Contribution under Section 4.1,
subject to the following terms and conditions:
     (i) An Eligible Employee whose Compensation has been automatically reduced
under this Section 4.2(b) may elect at any time either to (1) cancel such
automatic Compensation Reduction Authorization, thereby ceasing Elective
Contributions to the Plan on his or her behalf, or (2) replace such automatic
Compensation Reduction Authorization with an affirmative Compensation Reduction
Authorization, thereby changing the amount of Elective Contributions to the Plan
on his or her behalf or switching such Elective Contributions to Roth Elective
Deferrals made pursuant to Article 5. Any election under this Section 4.2(b)(i)
shall be in a form or manner prescribed or approved by the Committee and shall
be effective with respect to Compensation payable on and after the date of such
election, subject to such notice as the Committee may prescribe or require.
     (ii) Prior to the Entry Date on which an automatic Compensation Reduction
Authorization takes effect with respect to an Eligible Employee, the Eligible
Employee will receive a notice explaining his or her right to elect to terminate
or change the amount of his or her Elective Contributions to the Plan and how
such Elective Contributions will be invested in the absence of any investment
election by the Eligible Employee. An Eligible Employee will have a reasonable
period of time after receipt of such notice to cancel the automatic Compensation
Reduction Authorization or replace it with an affirmative Compensation Reduction
Authorization, and to make an affirmative investment election, before the
automatic Compensation Reduction Authorization takes effect. Such notice or a
similar notice will be provided to such Eligible Employee within a reasonable
period of time before each Plan Year thereafter for so long as an automatic
Compensation Reduction Authorization remains in effect with respect to such
Eligible Employee under this Section 4.2(b).

- 12 -



--------------------------------------------------------------------------------



 



     (c) The amount of the reduction in an Eligible Employee’s Compensation
under an automatic Compensation Reduction Authorization pursuant to
Section 4.2(b) shall be as follows:

     
First Plan Year in which the automatic Compensation Reduction Authorization is
in effect:
  2% of Compensation
Second Plan Year in which the automatic Compensation Reduction Authorization is
in effect:
  3% of Compensation
Third Plan Year in which the automatic Compensation Reduction Authorization is
in effect:
  4% of Compensation
Fourth Plan Year in which the automatic Compensation Reduction Authorization is
in effect:
  5% of Compensation
Fifth Plan Year and future Plan Years in which the automatic Compensation
Reduction Authorization is in effect:
  6% of Compensation

In the event that a Participant who has terminated employment with a
Participating Employer and subsequently resumes employment as an Eligible
Employee with a Participating Employer, for purposes of this Section 4.2(c), the
amount of that Employee’s automatic Compensation Reduction Authorization shall
be determined according to the above amount for the First Plan Year, and each
subsequent Plan Year after his or her rehire, without regard to his or her
previous employment with an Affiliated Employer and without regard to his or her
previous participation in the Plan.
     4.3. Matching Contributions. For Plan Years after December 31, 2010, the
Matching Contributions shall consist of the Safe Harbor Matching Contributions
described in Article 6.
     4.4. Discretionary Contributions. For each Plan Year, the Participating
Employers shall contribute to the Plan such other amounts, if any, as the Board
of Directors, in its sole discretion, may determine. Any such Discretionary
Contribution for a Plan Year shall be made in cash or, if the Board of Directors
so directs, in Company Stock, and shall be allocated among and credited to the
Accounts of each individual who:
     (a) is a Participant who was an Eligible Employee on the last day of that
Plan Year and completed at least 1000 Hours of Service during that Plan Year; or
     (b) is a Participant who has ceased to be an Eligible Employee during that
Plan Year by reason of death or severance from employment after attaining age 62
or on account of Disability,
in proportion to the relative amount of his or her Compensation for such Plan
Year to the total Compensation of all the Participants who are eligible to
receive an allocation of the Discretionary Contribution.

- 13 -



--------------------------------------------------------------------------------



 



     4.5. Qualified Nonelective Contributions. To the extent necessary to
satisfy the Code section 401(k)(3) limits with respect to Elective Contributions
or the Code section 401(m) limits with respect to Matching Contributions, the
Plan Sponsor, in its discretion, may determine whether a Qualified Nonelective
Contribution shall be made to the Trust for a Plan Year and, if so, the amount
to be contributed by such Participating Employer. If the Plan Sponsor determines
that a Qualified Nonelective Contribution shall be made, each Participating
Employer shall contribute its designated portion. Qualified Nonelective
Contributions shall be fully vested and subject to the same distribution rules
as Elective Contributions as of the time such Qualified Nonelective
Contributions are made to the Plan.
     4.6. Rollover Contributions. An Eligible Employee (whether or not a
Participant) may make a Rollover Contribution to the Plan upon demonstration to
the Committee that the contribution is eligible for transfer to the Plan
pursuant to the rollover provisions of the Code.
     4.7. Employee Contributions. For Plan Years prior to January 1, 2011, a
Participant could elect to make after-tax Employee Contributions under the Plan
in the form and manner prescribed or approved by the Committee. Employee
Contributions for any pay period in such a Plan Year could be no less than
1 percent nor greater than 10 percent of the Participant’s Compensation for such
period.
     4.8. Crediting of Contributions. Each type of contribution for a Plan Year
shall be allocated among and credited to the respective Accounts of Participants
eligible to share in the contributions as of the Valuation Date next following
the date the contributions are received by the Trustee.
     4.9. Time for Making Contributions. Elective Contributions will be paid in
cash to the Trust as soon as such contributions can reasonably be segregated
from the general assets of the Participating Employer, but in any event no later
than the time set forth in Department of Labor Regulations section 2510.3-102.
     4.10. Certain Limits Apply. All contributions to the Plan are subject to
the applicable limits set forth under Code sections 401(k), 402(g), 401(m), 404,
and 415, as further described elsewhere in the Plan. In addition, certain
minimum allocations may be required under Code section 416, as also further
described elsewhere in the Plan.
     4.11. Return of Contributions. If any contribution by a Participating
Employer to the Trust is (a) made by reason of a mistake of fact, or
(b) believed by the Participating Employer in good faith to be deductible under
Code section 404, but the deduction is disallowed, the Trustee shall, upon
request by the Participating Employer, return to the Participating Employer the
excess of the amount contributed over the amount, if any, that would have been
contributed had there not occurred a mistake of fact or a mistake in determining
the deduction. Such excess shall be reduced by the losses of the Trust
attributable thereto, if and to the extent such losses exceed the gains and
income attributable thereto. In no event shall the return of a contribution
hereunder cause any Participant’s Accounts to be reduced to less than they would
have been had the mistaken or nondeductible amount not been contributed. No
return of a contribution hereunder shall be made more than one year after the
mistaken payment of the contribution, or disallowance of the deduction, as the
case may be.

- 14 -



--------------------------------------------------------------------------------



 



     4.12. Establishment of Trust. The Plan Sponsor established and maintains a
Trust to accept and hold contributions made under the Plan. The Trust is
governed by an agreement between the Plan Sponsor and the Trustee, the terms of
which shall be consistent with the Plan’s provisions and intended qualification
under Code sections 401(a) and 501(a).

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE 5. ROTH ELECTIVE DEFERRALS.
5.1. General Application.
     (a) As of January 1, 2007, the Plan will accept Roth Elective Deferrals
made on behalf of Participants. A Participant’s Roth Elective Deferrals will be
allocated to a separate account maintained for such deferrals as described in
Section 5.2.
     (b) Unless specifically stated otherwise, Roth Elective Deferrals will be
treated as Elective Contributions for all purposes under the Plan.
5.2. Separate Accounting.
     (a) Contributions and withdrawals of Roth Elective Deferrals will be
credited and debited to the Roth Elective Deferral Account maintained for each
Participant.
     (b) The Plan will maintain a record of the amount of Roth Elective
Deferrals in each Participant’s Account.
     (c) Gains, losses, and other credits or charges must be separately
allocated on a reasonable and consistent basis to each Participant’s Roth
Elective Deferral Account and the Participant’s other Accounts under the Plan.
     (d) No contributions other than Roth Elective Deferrals and properly
attributable earnings will be credited to each Participant’s Roth Elective
Deferral Account.
5.3. Direct Rollovers.
     (a) Notwithstanding Section 11.6, a direct rollover of a distribution from
a Roth Elective Deferral Account under the Plan will only be made to another
Roth elective deferral account under an applicable retirement plan described in
section 402A(e)(1) of the Code or to a Roth IRA described in section 408A of the
Code, and only to the extent the rollover is permitted under the rules of
section 402(c) of the Code.
     (b) Notwithstanding Section 4.6, the Plan will accept a Rollover
Contribution to a Roth Elective Deferral Account only if it is a direct rollover
from another Roth elective deferral account under an applicable retirement plan
described in section 402A(e)(1) of the Code and only to the extent the rollover
is permitted under the rules of section 402(c) of the Code.
     (c) Eligible rollover distributions from a Participant’s Roth elective
deferral account under another an applicable retirement plan will not be taken
into account in determining whether the total amount of the Participant’s
account balances under the Plan exceeds $1,000 for purposes of mandatory
distributions from the Plan described in Section 11.2.

- 16 -



--------------------------------------------------------------------------------



 



     5.4. Correction of Excess Contributions. In the case of a distribution of
excess contributions under Section 14.4, a Highly Compensated Employee may not
designate the extent to which the excess amount is composed of pre-tax elective
deferrals and Roth Elective Deferrals.
5.5. Definition.
     (a) Roth Elective Deferrals. A “Roth Elective Deferral” is an Elective
Contribution that is:
     (i) Designated irrevocably by the Participant at the time of the
affirmative Compensation Reduction Authorization as a Roth Elective Deferral
that is being made in lieu of all or a portion of the pre-tax Elective
Contributions the Participant is otherwise eligible to make under the Plan; and
     (ii) Treated by the Participating Employer as includable in the
Participant’s taxable income at the time the Participant would have received
that amount in cash if the Participant had not entered into a Compensation
Reduction Authorization.
     (b) Roth Elective Deferral Account. A “Roth Elective Deferral Account”
means an Account to which a Participant’s Roth Elective Deferrals are allocated.

- 17 -



--------------------------------------------------------------------------------



 



ARTICLE 6. SAFE HARBOR MATCHING CONTRIBUTIONS.
6.1. Rules of Application.
     (a) This Article shall apply for Plan Years after December 31, 2010. For
each Plan Year thereafter, the ADP and ACP testing provisions in Sections 14.4
and 14.5 shall not apply, except to the extent described in any subsequent Plan
amendment.
     (b) To the extent that any provision of the Plan is inconsistent with the
provisions of this Article, the provisions of this Article shall apply.
6.2. Definitions.
     (a) “Compensation” is defined according to the provisions of Section 2.8
for the purpose of determining the amount of a Participant’s Safe Harbor
Matching Contribution under this Article. For purposes of this Article, no
dollar limit, other than that imposed by Code section 401(a)(17), shall limit
the Compensation of a Nonhighly Compensated Employee.
     (b) “Elective Contribution,” for a Plan year after December 31, 2010, is an
Elective Contribution, as described in Section 4.1, intended to satisfy the ADP
testing requirements described in Code section 401(k)(12) and which shall
satisfy the requirements of the ADP testing safe harbor without regard to
permitted disparity under Code section 401(l).
     (c) “Eligible Employee,” for purposes of this Article, means an Employee
eligible to make Elective Contributions under the Plan for any part of the Plan
Year or who would be eligible to make Elective Contributions notwithstanding any
suspension due to the Participant’s receipt of a hardship distribution described
in Section 9.1 of the Plan or any applicable statutory limitations, such as Code
sections 402(g) and 415.
     (d) “Safe Harbor Matching Contribution” means the matching contribution
described in Section 6.3 that is intended to satisfy the ACP testing
requirements described in Code section 401(m)(11).
     (e) “Safe Harbor Matching Contribution Account” means the Account to which
Safe Harbor Matching Contributions will be allocated.
6.3. Safe Harbor Matching Contributions. On a bi-weekly, payroll period basis,
each Participating Employer will make a Safe Harbor Matching Contribution to the
Trust for the benefit of each Participant on whose behalf it made Elective
Contributions for the period.
     (b) The Participating Employer will make a Safe Harbor Matching
Contribution for that period to the Participant’s Matching Contribution Account,
based upon the enhanced matching contribution formula, which shall be equal to
(i) 200% of the Elective Contributions made on behalf of the Participant for the
period which do not

- 18 -



--------------------------------------------------------------------------------



 



exceed 2% of the Participant’s Compensation for the period, plus (ii) 50% of the
Elective Contributions made on behalf of the Participant for the period which
exceed 2% but do not exceed 6% of the Participant’s Compensation for the period.
     (c) For purposes of this Section, the catch-up Elective Contributions
described in Section 4.1 shall be taken into account to determine the amount of
each Participant’s Safe Harbor Matching Contributions.
6.4. Notice and Elections.
     (a) Between 30 and 90 days prior to each Plan Year in which Participants
will receive Safe Harbor Matching Contributions, a Participating Employer will
provide each Eligible Employee a notice describing his or her rights and
obligations under the Plan (the “Safe Harbor Notice”).
     (b) If an Employee first becomes eligible to participate in the Plan and
his or her automatic Compensation Reduction Authorization will become effective
after the beginning of the Plan Year, the Participating Employer will provide a
Safe Harbor Notice to that Eligible Employee within a reasonable period of time
before his or her Entry Date, but no earlier than 90 days prior to that date.
     (c) As provided in Section 4.2, a Participant may modify the amount of his
or her Elective Contributions as of the first day of any payroll period,
including those within the 30-day period following his or her receipt of the
safe harbor notice.
     6.5. Vesting of Safe Harbor Matching Contributions. The Participant’s
accrued benefit derived from the Safe Harbor Matching Contributions described in
this Article is nonforfeitable and may not be distributed earlier than upon his
or her severance of employment, death, disability, attainment of age 59 1/2 or
the termination of the Plan according to Code section 401(k)(10).

- 19 -



--------------------------------------------------------------------------------



 



ARTICLE 7. PARTICIPANT ACCOUNTS.
     7.1. Accounts. The Committee will establish and maintain (or cause the
Trustee to establish and maintain) for each Participant, such Accounts as are
necessary to carry out the purposes of this Plan.
     7.2. Adjustment of Accounts. As of each Valuation Date, each Account will
be adjusted to reflect the fair market value of the assets allocated to the
Account. In so doing:
     (a) each Account balance will be increased by the amount of contributions,
income and gain allocable to such Account since the prior Valuation Date; and
     (b) each Account balance will be decreased by the amount of distributions
from the Account and expenses and losses allocable to the Account since the
prior Valuation Date.
Income, expense, gain or loss which is generated by a particular investment
within the Trust shall be allocated among the Accounts invested in that
investment in proportion to the balances of such Accounts as of the immediately
preceding Valuation Date. Any expenses relating to a specific Account or
Accounts, including without limitation commissions or sales charges with respect
to an investment in which the Account participates, but excluding costs relating
to the processing of Qualified Domestic Relations Orders, may be charged solely
to the particular Account or Accounts.
     7.3. Investment of Accounts.
     (a) A Participant’s Accounts shall be invested by the Trustee as the
Participant directs from among such investment options as the Plan Sponsor may
make available from time to time in accordance with the investment policy
established by the Committee. The Committee shall prescribe the manner in which
such directions may be made or changed, the dates as of which they shall be
effective, and the allocation of Accounts with respect to which no directions
are submitted. Any other assets of the Trust not specified above in this Section
shall be invested by the Trustee in the sole discretion of the Trustee and in
accordance with its fiduciary duties under ERISA; provided, that if an
investment manager or other named fiduciary has been appointed with respect to
all or a portion of such assets, the Trustee shall invest such portion as the
investment manager or other named fiduciary directs. Notwithstanding the
foregoing, all investments under the Plan are subject to the rules and
limitations contained in the prospectus or other documents that describe the
investment.
     (b) The Plan shall include a Company Stock investment option. To the extent
such Company Stock has voting rights, or in the event of any tender or exchange
offer by any person for such Company Stock, Participants invested in such
Company Stock fund may direct the Trustee as to the voting and tender of such
Company Stock in accordance with procedures established by the Committee. The
Committee may also provide for the temporary suspension of the right of
Participants subject to Section 16 of the Securities Exchange Act of 1934 to
invest further amounts in, or to redirect the investment of any

- 20 -



--------------------------------------------------------------------------------



 



amounts out of, the Company Stock fund. The Committee may also establish from
time to time a maximum percentage of any Participant’s Accounts which may be
invested in the Company Stock fund. Any restrictions or conditions with respect
to the investment of employer securities under the Plan shall be imposed and
administered in a manner consistent with section 401(a)(35)(D)(ii)(II) of the
Code, IRS Notice 2006-107, and other guidance thereunder.
     (c) In connection with the acquisition of Schneider (USA) Inc. and Corvita
Corporation, the Company established an investment fund to hold shares of Pfizer
Inc. common stock transferred from the Pfizer Savings and Investment Plan. No
contributions under this Plan may be invested in the Pfizer stock fund, and
dividends and interest payable on the assets of the Pfizer stock fund allocated
to the Accounts of a Participant will be invested according to such
Participant’s current investment election for contributions under the Plan. A
Participant may direct that amounts held in the Pfizer stock fund on his or her
behalf be transferred to one or more other investment funds made available by
the Committee from time to time, and any amounts so transferred shall not be
reallocated to the Pfizer stock fund.
     7.4. Appointment of Investment Manager or Named Fiduciary. The Plan Sponsor
may appoint in writing one or more investment managers or other “named
fiduciaries” (within the meaning of ERISA section 402(a)(2)) to manage the
investment of all or designated portions of the assets held in the Trust. The
appointment shall be effective upon acknowledgment in writing by the investment
manager or other named fiduciary that it is a fiduciary with respect to the
Plan. An investment manager must be (a) registered as an investment adviser
under the Investment Advisers Act of 1940, (b) a bank as defined in that Act, or
(c) an insurance company qualified under the laws of more than one state to
manage, acquire or dispose of any assets of the Plan.
     7.5. Section 404(c) Compliance. The Plan is intended to be an “ERISA
section 404(c) plan” as described in section 404(c) of ERISA and title 29 of the
Code of Federal Regulations section 2550.404c-1, and shall be administered and
interpreted in a manner consistent with that intent. The investment direction
requirements of Department of Labor regulation section
2550.404c-1(b)(2)(i)(B)(1)(iv) and (b)(2)(i)(A) and the requirements relating to
the investment alternatives under the Plan are intended to be satisfied by
Section 7.3 above, in each case taking into account related communications to
Participants and beneficiaries under the summary plan description for the Plan
and other communications. For purposes of ERISA section 404(c), the “identified
plan fiduciary” obligated to comply with Participant and Beneficiary investment
instructions (except as provided in such section and regulations thereunder),
the identified plan fiduciary obligated to provide Participants and
Beneficiaries with the materials set forth in Department of Labor regulations
section 2550.404c-1(b)(2)(i)(B) and the identified plan fiduciary obligated to
comply with the confidentiality requirements and procedures under Department of
Labor regulations section 2550.404c-1(d)(2)(ii)(E)(4)(viii) relating to employer
securities shall be the Committee. The Committee may decline to implement
Participant and Beneficiary investment instructions which would result in a
prohibited transaction described in ERISA section 406 or section 4975 of the
Code or which would generate income that would be taxable to the Plan.

- 21 -



--------------------------------------------------------------------------------



 



     7.6. Transfers From Other Plans.
     (a) Unless otherwise provided herein, in the event that another plan is
merged into the Plan, or accounts are otherwise transferred to the Plan from
another plan, the assets transferred to the Plan shall be allocated as follows:
     (i) Assets attributable to an individual’s elective contributions and
qualified nonelective contributions (if any) shall be allocated to an Elective
Contribution Account for his or her benefit under the Plan;
     (ii) Assets attributable to matching employer contributions (if any), shall
be allocated to a Matching Contribution Account for his or her benefit under the
Plan;
     (iii) Assets attributable to other employer contributions (if any), shall
be allocated to a Discretionary Contribution Account for his or her benefit
under the Plan; and
     (iv) Assets attributable to an individual’s after-tax contributions (if
any) shall be allocated to an after-tax contribution account for his or her
benefit under the Plan.
     The assets transferred may be separately accounted for in sub-accounts
under the Plan as determined to be necessary by the Committee in order to
administer the provisions of Articles 8, 9, 10 and 11. Unless otherwise provided
in Schedule B or in an acquisition agreement between a Participating Employer
and the employer maintaining such transferor plan, all assets transferred under
this Section shall be invested in accordance with investment directions by the
Participant under Section 7.3 above or, absent such directions, in a fund
designated by the Committee.
     (b) Any individual for whom accounts have been transferred under this
Section and who has not become a Participant under Section 3.1, or pursuant to
such other special eligibility rules provided in Schedule B, shall be treated as
a Participant for purposes of Articles 7, 8, 11, 12, 13 and 16 and, so long as
he or she is an Employee, Articles 9 and 10. Such an individual shall become a
Participant for all purposes of the Plan to the extent such individual satisfies
the requirements of Section 3.1 or any other special eligibility rules provided
in Schedule B which apply to such individual.

- 22 -



--------------------------------------------------------------------------------



 



ARTICLE 8. VESTING OF ACCOUNTS.
     8.1. Immediate Vesting of Certain Accounts. A Participant shall at all
times have a vested interest in 100% of the following accounts, as applicable:
Elective Contribution Account, Employee Contribution Account, QNEC Account,
Matching Contribution Account, his or her Rollover Account, and other accounts
that the Committee may establish, unless explicitly provided otherwise herein.
     8.2. Deferred Vesting of Discretionary Contribution Accounts.
     (a) A Participant who on December 31, 1992 had at least three Years of
Service for purposes of calculating vesting, shall have a vested interest in
100% of his or her Discretionary Contribution Account, if any.
     (b) A Participant not described in (a) above, shall have a vested interest
in a percentage of his or her Discretionary Contribution Account, if any,
determined in accordance with the following schedule and based on his or her
Years of Service for Vesting:

          Years of Service   Applicable for Vesting   Nonforfeitable Percentage
less than 1
    0 %
1 but less than 2
    20 %
2 but less than 3
    40 %
3 but less than 4
    60 %
4 but less than 5
    80 %
5 or more           
    100 %

     8.3. Special Vesting Rules. Notwithstanding any provision of the Plan to
the contrary, a Participant will have a vested interest in 100% of the Accounts
maintained for his or her benefit upon the happening of any one of the following
events:
     (a) the Participant’s attainment of age 62 while an Employee;
     (b) the Participant’s severance from employment on account of Disability;
     (c) the Participant’s death while an Employee and, effective January 1,
2007 for this purpose, a Participant who dies while performing “qualified
military service” (as defined in Code section 414(u)) will be treated as having
resumed his employment with the Participating Employer immediately prior to the
date of his death;
     (d) the termination of the Plan or the complete discontinuance of
Contributions under the Plan; or
     (e) the partial termination of the Plan with respect to the Participant.

- 23 -



--------------------------------------------------------------------------------



 



     8.4. Changes in Vesting Schedule. If the Plan’s vesting schedule is
amended, or the Plan is amended in any way that directly or indirectly affects
the computation of a Participant’s vested percentage (or if the Plan changes to
or from a top-heavy vesting schedule), each Participant who has completed
3 years of Vesting Service may elect, within the period described below, to have
his or her vested percentage determined without regard to such amendment or
change. The period referred to in the preceding sentence will begin on the date
the amendment of the vesting schedule is adopted and will end 60 days after the
latest of the following dates:
     (a) the date on which such amendment is adopted;
     (b) the date on which such amendment becomes effective; and
     (c) the date on which the Participant is issued written notice of such
amendment by the Committee.
     8.5. Forfeitures.
     (a) In general. Any portion of a Participant’s Account in which he or she
is not vested upon severance from employment for any reason will be forfeited as
of the earlier of:
     (i) the expiration of 5 consecutive Plan Years during each of which the
Participant does not complete 501 Hours of Service, or
     (ii) the distribution of the vested portion of the Account if such
distribution is made as a result of the Participant’s severance from employment.
Any Participant who separates from the service of the Affiliated Employers prior
to earning a vested interest in any of his or her Accounts shall be deemed to
have received a complete distribution of his or her vested interest on the day
he or she separates from service.
     (b) Certain Restorations. Notwithstanding the preceding paragraph, if a
Participant forfeits any portion of an Account as a result of the complete
distribution of the vested portion of the Account but thereafter returns to the
employ of an Affiliated Employer, the amount forfeited will be recredited to the
Participant’s Account if he or she repays to the Plan the entire amount
distributed, without interest, prior to the earlier of (i) the close of the
fifth consecutive Plan Year in each of which the Participant does not complete
at least 501 Hours of Service or (ii) the fifth anniversary of the date on which
the Participant is reemployed. In the case of a Participant who had earlier
separated from service prior to earning a vested interest in any of his or her
Accounts and was deemed to have received a distribution of such vested interest,
the amount forfeited will be restored upon the Participant’s reemployment prior
to the close of the fifth consecutive Plan Year in each of which the Participant
does not complete at least 501 Hours of Service. A Participant’s vested
percentage in the amount recredited under this paragraph will thereafter be
determined under the terms of the Plan as if no forfeiture had occurred. The
money required to effect the restoration of a Participant’s Account shall come
from other Accounts forfeited during the Plan Year of restoration, and to the
extent

- 24 -



--------------------------------------------------------------------------------



 



such funds are inadequate, from a special contribution by the Participant’s
Participating Employer.
     (c) If a Participant forfeits any part of his or her Accounts under
paragraph (a) above, the amount of the forfeiture will be applied, first, toward
the restoration of any amount previously forfeited, as required under paragraph
(a) above, and then, toward either (i) the payment of reasonable expenses of
administering the Plan, or (ii) any Matching Contributions under Section 4.3 or
any Safe Harbor Matching Contributions under Section 6.3, which are required to
be made to the Plan, as determined by the Committee.
     8.6. Vesting of Accounts Transferred From Other Plans. In the event that
another plan is merged into the Plan, or accounts are otherwise transferred to
the Plan from another plan, the portion of each Account under this Plan that is
attributable to a vested and nonforfeitable account, or portion of an account,
under the transferor plan shall remain vested and nonforfeitable under this
Plan. The remaining portion of each Account under this Plan that is attributable
to a transferor plan account shall vest in accordance with Section 8.2, unless
otherwise provided in Schedule B.

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE 9. WITHDRAWALS PRIOR TO SEVERANCE FROM EMPLOYMENT.
     9.1. Hardship Withdrawals.
     (a) Immediate and heavy financial need. A Participant may make a withdrawal
from his or her Elective Contribution Account (but not any portion of the
Participant’s qualified nonelective contributions) in the event of an immediate
and heavy financial need arising from:
     (i) expenses for (or necessary to obtain) medical care that would be
deductible under Code section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);
     (ii) costs directly related to the purchase of a principal residence for
the Participant (excluding mortgage payments);
     (iii) payment of tuition, related educational fees, and room and board
expenses, for up to the next 12 months of post-secondary education for the
Participant, or the Participant’s spouse, children, or dependents (as defined in
Code section 152, but without regard to Code section 152(b)(1), (b)(2) and
(d)(1)(B));
     (iv) payment of tuition, related educational fees, and room and board
expenses, for up to the next 12 months of post-secondary education for the
Participant, or the Participant’s spouse, children, or dependents (as defined in
Code section 152, but without regard to Code section 152(b)(1), (b)(2) and
(d)(1)(B));
     (v) payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code section 152, but
without regard to Code section 152(d)(1)(B));
     (vi) expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or
     (vii) any other need identified by the Commissioner of Revenue as a
“financial hardship” for purposes of section 401(k) plans through the
publication of revenue rulings, notices and other guidance of general
applicability.
The Committee’s determination of whether there is an immediate and heavy
financial need, as defined above, shall be made solely on the basis of written
evidence furnished by the Participant. Such evidence must also indicate the
amount of such need. A Participant may request no more than one withdrawal under
this Section in any single Plan Year.

- 26 -



--------------------------------------------------------------------------------



 



     (b) Distribution of amount necessary to meet need. As soon as practicable
after the Committee’s determination that an immediate and heavy financial need
exists with respect to the Participant, that the Participant has obtained all
other distributions (other than hardship distributions) and all nontaxable loans
currently available under the Plan and all other plans maintained by the
Affiliated Employers, and that no other resources are reasonably available to
the Participant to satisfy the need, the Committee will direct the Trustee to
pay to the Participant the amount necessary to meet the need created by the
hardship (but not in excess of the value of the Participant’s Elective
Contribution Account, determined as of the Valuation Date that authorized
distribution directions are received by the Trustee). The amount necessary to
meet the need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution. Distribution will be made solely from the Participant’s Elective
Contribution Account, and shall not include any portion of the Account that is
attributable to income earned after December 31, 1988.
     (c) Effect of hardship distribution. If a Participant receives a hardship
distribution pursuant to this Section, then any Elective Contribution election
or any other cash-or-deferred or employee contribution election in effect with
respect to the Participant under the Plan or any other plan maintained by an
Affiliated Employer shall be suspended for the 6-month period beginning with the
date the Participant receives the distribution.
     9.2. Withdrawals After Age 591/2. A Participant who is an Employee and has
attained age 591/2 may make a withdrawal from any one or more of his or her
Accounts for any reason, upon such prior notice as the Committee may prescribe.
Any such withdrawal shall be in the amount specified by the Participant, up to
the vested value of the particular Account determined as of the Valuation Date
that the Participant’s authorized distribution directions are received by the
Trustee. Payment to the Participant shall be made as soon as practicable after
such Valuation Date.
     9.3. Withdrawal from Rollover Account. A Participant who is an Employee may
make a withdrawal from his or her Rollover Account for any reason, upon such
prior notice as the Committee may prescribe. Any such withdrawal shall be in the
amount specified by the Participant, up to the value of the Rollover Account
determined as of the Valuation Date that authorized distribution directions are
received by the Trustee. Payment to the Participant shall be made as soon as
practicable after such Valuation Date.
     9.4. Withdrawal on Account of Disability. A Participant who is an Employee
and who has a Disability, may make a withdrawal from his or her Accounts upon
such prior notice as the Committee may prescribe. Any such withdrawal shall be
in the amount specified by the Participant, up to the vested value of his or her
Accounts, determined as of the Valuation Date that the Participant’s authorized
distribution directions are received by the Trustee. Payment to the Participant
shall be made as soon as practicable after such Valuation Date.
     9.5. Withdrawal of Employee Contributions. A Participant who is an Employee
may make a withdrawal from his or her Employee Contribution Account for any
reason upon such prior notice and in accordance with such procedures as the
Committee may prescribe. Any

- 27 -



--------------------------------------------------------------------------------



 



such withdrawal shall be in the amount specified by the Participant in
accordance with procedures prescribed by the Committee, up to the value of the
Participant’s Employee Contribution Account, determined as of the Valuation Date
that authorized distribution directions are received by the Trustee. Payment to
the Participant shall be made as soon as practicable after such Valuation Date.
     9.6. Restrictions on Certain Distributions. In the case of a Participant
who has not yet reached Normal Retirement Age and whose vested portion of his or
her Accounts is valued in excess of $1,000, no distribution may be made to the
Participant under this Article unless:
     (a) between the 30th and 180th day prior to the date distribution is to be
made, the Committee notifies the Participant in writing that he or she may defer
distribution until the Normal Retirement Age and provides the Participant with a
written description of the consequences of failing to defer such receipt and of
the material features and (if applicable) the relative values of the forms of
distribution available under the Plan; and
     (b) the Participant consents to the distribution in writing after the
information described above has been provided to him or her.
Notwithstanding the foregoing, such distribution may commence less than 30 days
after the required notification described above is given, provided that (i) the
Committee clearly informs the Participant that the Participant has a right to a
period of at least 30 days after receiving the notice to consider whether or not
to elect a distribution; and (ii) the Participant, after receiving the notice,
elects a distribution.
For purposes of this Section, a Participant’s vested portion of his or her
Accounts will be considered to be valued in excess of $1,000 if the value of the
vested portion of his or her Accounts exceeds such amount at the time of the
distribution in question. For the avoidance of doubt, nothing in this Section
confers a substantive distribution right to any Participant; therefore, a
Participant must be eligible to receive a distribution pursuant to the other
provisions of this Article in order for this Section to apply.
     9.7. Limitation of Withdrawal Amount. In the event that there is allocated
to a Participant’s Account a promissory note with respect to a loan made from
the Plan, the maximum amount of cash that may be withdrawn from the Account
prior to the Participant’s severance from employment shall be determined without
regard to the value of such note.
     9.8. Distributions Required by a Qualified Domestic Relations Order. To the
extent required by a Qualified Domestic Relations Order, the Committee shall
make distributions from a Participant’s Accounts to alternate payees named in
such order in a manner consistent with the distribution options otherwise
available under the Plan, regardless of whether the Participant is otherwise
entitled to a distribution at such time under the Plan.

- 28 -



--------------------------------------------------------------------------------



 



     9.9. Withdrawals by Certain Former Participants in Other Plans.
          (a) In addition to the rights to take withdrawals prior to severance
from employment as described above, in the case of a Participant for whom
amounts have been transferred under Section 7.6, the Participant shall be
entitled to take withdrawals hereunder in the circumstances in which withdrawals
prior to severance from employment would have been permitted under the
transferor plan, as set forth in Schedule B.
          (b) In the case of a married Participant for whom amounts have been
transferred under Section 7.6 from another plan and who has at any time elected
an annuity form of payment under Section 11.7, no withdrawal may be made under
this Article unless (i) his or her spouse consents in writing to such
withdrawal, such consent acknowledges the effect of the withdrawal and is
witnessed by a Plan representative or a notary public, and such consent
specifies the form of the withdrawal (i.e., a lump sum cash payment), or (ii) it
is established to the satisfaction of the Committee that the foregoing consent
may not be obtained because the spouse cannot be located, or because of such
other circumstances as the Secretary of the Treasury may prescribe.

- 29 -



--------------------------------------------------------------------------------



 



ARTICLE 10. LOANS TO PARTICIPANTS.
     10.1. In General. Upon the written request of a Participant on a form
acceptable to the Committee, and subject to the conditions of this Article, the
Committee shall direct the Trustee to make a loan from the Trust to the
Participant. For purposes of this Article, “Participant” includes any
Participant who is an Employee of a Participating Employer, and any other
Participant (or Beneficiary of a deceased Participant) who is a “party in
interest” within the meaning of ERISA section 3(14).
     10.2. Rules and Procedures. The Committee shall promulgate such rules and
procedures, not inconsistent with the express provisions of this Article, as it
deems necessary to carry out the purposes of this Article including, but not
limited to, rules for charging loan fees directly to a Participant’s Accounts.
All such rules and procedures shall be deemed a part of the Plan for purposes of
the Department of Labor regulation section 2550.408b-1(d). Loans shall not be
made available to Participants who are Highly Compensated Employees in an amount
(determined under Department of Labor regulation section 2550.408b-1(b)) greater
than the amount made available to other Participants.
     10.3. Maximum Amount of Loan. The following limitations shall apply in
determining the amount of any loan to a Participant hereunder:
     (a) The amount of the loan, together with any other outstanding
indebtedness of the Participant under the Plan or any other qualified retirement
plans of the Affiliated Employers, shall not exceed $50,000 reduced by the
excess of (i) the highest outstanding loan balance of the Participant from such
plans during the one-year period ending on the day prior to the date on which
the loan is made, over (ii) the Participant’s outstanding loan balance from such
plans immediately prior to the loan.
     (b) The amount of the loan shall not exceed 50% of the Participant’s vested
interest in his or her Accounts, determined as of the Valuation Date immediately
preceding the date of the loan.
     10.4. Note; Security; Interest. Each loan shall be evidenced by a written
note signed by the Participant and shall be secured by the Participant’s vested
interest in his or her Accounts, including in such security the note evidencing
the loan. The loan shall bear interest at a reasonable annual percentage
interest rate to be determined by the Committee. The documents evidencing a loan
shall provide that payments shall be made not less frequently than quarterly and
over a specified term as determined by the Committee (but not to exceed five
years; ten years if the loan is being applied toward the purchase of a principal
residence for the Participant); such documents shall also require that the loan
be amortized with level payments of principal and interest.
     10.5. Note as Trust Asset. The note evidencing a loan to a Participant
under this Article shall be an asset of the Trust which is allocated to the
Account of such Participant, and

- 30 -



--------------------------------------------------------------------------------



 



shall for purposes of the Plan be deemed to have a value at any given time equal
to the unpaid principal balance of the note plus the amount of any accrued but
unpaid interest.
     10.6. Rollover of Loans Upon Sale of Participating Employer.
Notwithstanding anything in the Plan to the contrary, the Committee shall have
sole and complete discretion, in the event of the disaffiliation with the Plan
Sponsor of an Affiliated Employer, or the sale or divestiture of a Participating
Employer of a division, business unit or business location of such Participating
Employer, to permit in accordance with Regulation section 1.401(a)(31)-1,
Q&A-16, the direct rollover of a note evidencing a Participant loan to a
qualified trust described in Code section 401(a) or a qualified annuity plan
described in Code section 403(a) that will accept such a direct rollover of a
loan note; provided, however, that any such direct rollover of a note evidencing
a Participant loan shall be subject to such rules, procedures and time
limitations as the Committee may establish.
     10.7. Nondiscrimination. Loans shall be made available under this Article
to all Participants on a reasonably equivalent basis, except that the Committee
may make reasonable distinctions based on creditworthiness.
     10.8. Spousal Consent to Loans to Certain Former Participants in Other
Plans. In the case of a married Participant for whom amounts have been
transferred under Section 7.6 from a transferor plan and who has at any time
elected an annuity form of payment under Section 11.7 or under the transferor
plan, no loan shall be made unless (a) the Participant’s spouse consents in
writing to such loan and to the use of the Participant’s Accounts as security
for the loan, and such consent acknowledges the effect of the loan and the use
of the Accounts as security, is witnessed by a Plan representative or a notary
public, and is provided no more than 180 days before the date on which the loan
is to be secured by the Accounts, or (b) it is established to the satisfaction
of the Committee that the foregoing consent may not be obtained because there is
no spouse, because the spouse cannot be located, or because of such other
circumstances as the Secretary of the Treasury may prescribe.

- 31 -



--------------------------------------------------------------------------------



 



ARTICLE 11. BENEFITS UPON DEATH OR SEVERANCE FROM EMPLOYMENT
     11.1. Severance From Employment for Reasons Other Than Death. Following a
Participant’s severance from employment of an Affiliated Employer for any reason
other than death, the Participant will receive the vested portion of his or her
Accounts in cash (or, if any portion of the Participant’s vested Accounts is
invested in the Company Stock fund, in shares of Company Stock, based upon the
Participant’s election of shares rather than cash).
     11.2. Time of Distributions. Distribution with respect to a Participant’s
severance from employment for any reason other than death will be made in
accordance with this Section.
     (a) If the Participant has attained Normal Retirement Age or the vested
portion of the Participant’s Accounts is valued at $1,000 or less, distribution
of such vested portion will be made in cash (or, if any portion of the
Participant’s vested Accounts is invested in the Company Stock fund, in shares
of Company Stock, based upon the Participant’s election of shares rather than
cash) as soon as practicable after severance from employment.
     (b) If the Participant has not yet attained Normal Retirement Age and the
vested portion of the Participant’s Accounts is valued in excess of $1,000 but
less than or equal to $5,000, the Participant may elect to receive distribution
of the vested portion of his or her Accounts in cash (or, if any portion of the
Participant’s vested Accounts is invested in the , based upon the Participant’s
election of shares rather than cash) or to have such amount distributed directly
to an eligible retirement plan in accordance with Section 11.6. In the event
that the Participant fails to make such an election pursuant to the procedures
provided by the Committee, the Committee will distribute the vested portion of
the Participant’s Accounts in a direct rollover to an individual retirement plan
designated by the Committee.
     (c) If the Participant has not yet attained Normal Retirement Age and the
vested portion of the Participant’s Accounts is valued in excess of $5,000,
distribution of such vested portion may not be made under this paragraph unless
     (i) between the 30th and 180th day prior to the date distribution is to be
made, the Committee notifies the Participant in writing that he or she may defer
distribution until the Normal Retirement Age and provides the Participant with a
written description of the consequences of failing to defer such receipt; and
     (ii) the Participant consents to the distribution in writing after the
information described above has been provided to him or her, and files such
consent with the Committee.
Notwithstanding the foregoing, such distribution may commence less than 30 days
after the required notification described above is given, provided that (i) the
Committee clearly informs the Participant that the Participant has a right to a
period of at least 30 days after receiving the

- 32 -



--------------------------------------------------------------------------------



 



notice to consider whether or not to elect a distribution; and (ii) the
Participant, after receiving the notice, elects a distribution.
For purposes of this Section, the vested portion of a Participant’s Accounts
will be considered to be valued in excess of $1,000, if the value of the vested
portion of such Accounts (excluding Rollover Contributions and any earnings
thereon) exceeds such amount at the time of the distribution in question.
Distribution under this Section in all events will be made no later than the
60th day after the close of the Plan Year in which occurs the later of the
Participant’s severance from employment or the Participant’s attainment of the
Normal Retirement Age. Notwithstanding the foregoing, the Committee will
periodically distribute the vested portion of terminated Participants’ Accounts
that no longer have a value in excess of $1,000, and will cause the direct
rollover to individual retirement plans of the vested portion of terminated
Participants’ Accounts that are valued in excess of $1,000 but less than or
equal to $5,000.
     11.3. Amount of Distribution.
     (a) Single Sums. In the case of a distribution to be made in a single sum,
the amount of the distribution shall be determined as of the Valuation Date on
which authorized distribution directions are received by the Trustee.
     (b) Installments. To the extent allowed in Section 11.7, in the case of
distributions to be made in monthly, quarterly, semi-annual, or annual
installments, the aggregate installment amount for a particular calendar year
(the “installment year”) shall be determined by dividing
     (i) the value of the vested portion of the Participant’s Accounts as of the
last Valuation Date preceding the distribution date by
     (ii) the lesser of (A) the number of remaining installment years in the
installment period elected by the Participant as of the beginning of the
installment year and (B) the number of years in the applicable remaining life
expectancy for the installment year determined pursuant to regulations under
Code section 401(a)(9).
     11.4. Distributions After a Participant’s Death.
     (a) Death Prior to Severance From Employment. If a Participant dies prior
to his or her severance from the service of the Participating Employers, the
Participant’s Beneficiary will receive the Participant’s Accounts in either of
the following forms, as elected by the Beneficiary on a form approved by the
Committee:
     (i) in cash (or, if any portion of the Participant’s vested Accounts is
invested in the Company Stock fund, in shares of Company Stock, based upon the
Participant’s election of shares rather than cash) as soon as practicable
following the Participant’s death (but in no event later than December 31 of the
calendar year following the year of the Participant’s death); or

- 33 -



--------------------------------------------------------------------------------



 



     (ii) to the extent allowed in Section 11.7, in monthly, quarterly,
semi-annual, or annual installments over a period certain not to exceed the life
expectancy of the Beneficiary, such installments to begin no later than
December 31 of the calendar year following the year of the Participant’s death
and to be made in amounts determined in the same manner as under Section 11.3(b)
above.
     (b) Death After Severance From Employment. If a Participant dies after
severance from employment but before the complete distribution of his or her
Accounts has been made, the Participant’s Beneficiary will receive the vested
portion of the Participant’s Accounts. Distribution will be made in cash (or, if
any portion of the Participant’s vested Accounts is invested in the Company
Stock fund, in shares of Company Stock, based upon the Participant’s election of
shares rather than cash) as soon as practicable following the Participant’s
death (but no later than December 31 of the calendar year following the year of
the Participant’s death) provided, however, that if distribution to the
Participant had begun following his or her severance from employment in a form
elected by the Participant, distribution will continue to be made to the
Beneficiary at least as rapidly in such form unless the Beneficiary elects to
receive the distribution in cash (or, if any portion of the Participant’s vested
Accounts is invested in the Company Stock fund, in shares of Company Stock,
based upon the Participant’s election of shares rather than cash) as soon as
practicable following the Participant’s death. Any such election must be made on
a form approved by the Committee and must be received by the Committee within
such period following the Participant’s death as the Committee may prescribe.
Any distribution to a Beneficiary under this Section shall be determined as of
the Valuation Date that authorized distribution directions are received by the
Trustee.
     11.5. Designation of Beneficiary. Subject to the provisions of this
Section, a Participant’s Beneficiary shall be the person or persons and entity
or entities, if any, designated by the Participant from time to time on a form
or in the manner approved by the Committee. In the absence of an effective
beneficiary designation, the full amount payable upon the death of the
Participant shall be paid to his or her surviving spouse or, if none, to his or
her estate. If any Beneficiary survives the Participant but dies prior to
receipt of his or her interest in the Participant’s Account, such Beneficiary’s
remaining interest shall be paid to the Beneficiary’s estate (unless the
Participant had effectively designated a successor or contingent Beneficiary for
the Beneficiary’s remaining interest). A nonspouse beneficiary designation by a
Participant who is married at the time of his or her death shall not be
effective unless:
     (a) prior to the Participant’s death, the Participant’s surviving spouse
consented to and acknowledged the effect of the Participant’s designation of the
specific non-spouse Beneficiary (including any class of Beneficiaries or any
contingent Beneficiaries) on a written form approved by the Committee and
witnessed by a notary public or a duly authorized Plan representative; or
     (b) it is established to the satisfaction of the Committee that spousal
consent may not be obtained because there is no spouse, because the spouse has
died (evidenced by a certificate of death), because the spouse cannot be located
(based on information

- 34 -



--------------------------------------------------------------------------------



 



supplied by a government agency or independent investigator), or because of such
other circumstances as the Secretary of the Treasury may prescribe; or
     (c) the spouse had earlier executed a general consent form permitting the
Participant (i) to select from among certain specified beneficiaries without any
requirement of further consent by the spouse (and the Participant designates a
Beneficiary from the specified list), or (ii) to change his or her Beneficiary
without any requirement of further consent by the spouse. Any such general
consent shall be on a form or in the manner approved by the Committee that was
witnessed by a notary public or a duly authorized Plan representative and must
acknowledge that the spouse has the right to limit consent to a specific
beneficiary and that the spouse voluntarily elects to relinquish such right.
In the event a spouse is legally incompetent to give consent, the spouse’s legal
guardian, even if the guardian is the Participant, may give consent on behalf of
the spouse. Any consent and acknowledgment by (or on behalf of) a spouse, or the
establishment that the consent and acknowledgment cannot be obtained, shall be
effective only with respect to such spouse, but shall be irrevocable once made.
A Participant’s spouse will be determined for all purposes under the Plan in
accordance with federal law.
     11.6. Direct Rollovers of Eligible Distributions. Notwithstanding any
provision of the Plan to the contrary that may otherwise limit a distributee’s
election under this Section, a distributee may elect, at the time and in the
manner prescribed by the Committee, to have any portion of an eligible rollover
distribution paid directly to an eligible retirement plan specified by the
distributee in a direct rollover. If an eligible rollover distribution is made
to a Roth IRA (as such term is defined in section 408A(b) of the Code), the
distributee shall recognize ordinary income in the amount of the eligible
rollover distribution to the extent provided in section 408A(d)(3)(A) of the
Code. For purposes of this Section, the following terms have the following
meanings:
     (a) an “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives of
the distributee and the distributee’s Beneficiary, or for a specified period of
ten years or more; any distribution to the extent such distribution is required
under Code section 401(a)(9); any distribution that is made on account of
hardship; and the portion of any distribution that is not includable in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). Notwithstanding the
foregoing, with respect to distributions made after December 31, 2001, a portion
of a distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax Employee Contributions which are not
includable in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in section 408(a) or (b) of
the Code, or in a direct trustee-to-trustee transfer to a qualified trust
described in section 401(a) or 403(a) of the Code or an annuity contract
described in section 403(b) of the Code and such trust or contract agrees to
account separately for amounts so

- 35 -



--------------------------------------------------------------------------------



 



transferred (and earnings thereon), including separately accounting for the
portion of such distribution which is includable in gross income and the portion
of such distribution which is not so includable.
     (b) with respect to a distributee, an “eligible retirement plan” is an
individual retirement account described in Code section 408(a), an individual
retirement annuity described in Code section 408(b), an annuity plan described
in Code section 403(a), or a qualified trust described in Code section 401(a).
With respect to distributions made after December 31, 2001, an “eligible
retirement plan” shall also mean an annuity contract described in section 403(b)
of the Code and an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to account separately for amounts transferred into such plan from this Plan.
With respect to distributions made after December 31, 2007, an “eligible
retirement plan” shall also mean a Roth IRA described in, and subject to the
applicable requirements of, section 408A of the Code.
     (c) a “distributee” includes an employee or former employee. In addition,
the employee’s or former employee’s surviving spouse and the employee’s or
former employee’s spouse or former spouse, who is an alternate payee under a
Qualified Domestic Relations Order, are distributees with regard to the interest
of the spouse or former spouse.
     (d) a “direct rollover” is a payment by the Plan to the eligible retirement
plan specified by the distributee.
     11.7. Protected Forms of Benefit. Notwithstanding any provision of this
Plan to the contrary, in the event that the Plan Sponsor directs the Trustee to
accept Plan assets for the benefit of Participants from another qualified
retirement plan in connection with a merger or acquisition, or the adoption of
the Plan by a Participating Employer, the Account balance attributable to such
benefit shall be payable in the benefit form or forms so provided under the
predecessor plan to the extent required by Code section 411(d)(6) and
Regulations promulgated thereunder, or any successor Code provision (which forms
of benefits shall be set forth on Schedule B to this Plan and identified with
the appropriate Participating Employer); provided that, with respect to a
Participant whose annuity starting date is on or after the date the Trustee
accepts such assets from such predecessor plan, a particular optional form of
benefit shall not be retained if the form or forms of payment available to the
Participant under this Plan includes payment in a single-sum distribution form
that is otherwise identical (within the meaning of Regulation section
1.411(d)-4, Q&A-2(e)(2)) to the optional form of benefit that was available to
the Participant under the predecessor plan.
     11.8. Distribution Restrictions for Elective Contributions. Notwithstanding
anything in the Plan to the contrary, a Participant’s Elective Contribution
Account shall be distributable only in accordance with Code section 401(k).

- 36 -



--------------------------------------------------------------------------------



 



     11.9. Minimum Distribution Requirements. This Section will apply for
purposes of determining required minimum distributions for calendar years
beginning on or after January 1, 2003, and takes precedence over any other
provisions of the Plan to the contrary.
     (a) Time and Manner of Distribution.
     (i) Required Beginning Date. The payment of benefits to the Participant
will commence no later than the Participant’s Required Beginning Date.
     (ii) Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
     (A) If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.
     (B) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
     (C) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
     (D) If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 11.9(a)(ii),
other than Section 11.9(a)(ii)(A), will apply as if the surviving spouse were
the Participant.
For purposes of this Section 11.9(a)(ii) and Section 11.9(c), unless Section
11.9(a)(ii)(D) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 11.9(a)(ii)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 11.9(a)(ii)(A). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 11.9(a)(ii)(A)), the date
distributions are considered to begin is the date distributions actually
commence.

- 37 -



--------------------------------------------------------------------------------



 



     (iii) Forms of Distribution. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
Sections 11.9(b) and (c). If the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company, distributions thereunder
will be made in accordance with the requirements of section 401(a)(9) of the
Code and the Regulations.
     (b) Required Minimum Distributions During a Participant’s Lifetime.
     (i) Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
     (A) the quotient obtained by dividing the Participant’s account balance by
the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or
     (B) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Regulations, using the Participant’s
and spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.
     (ii) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 11.9(b) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.
     (c) Required Minimum Distributions After Participant’s Death.
     (i) Death On or After Date Distributions Begin.
     (A) Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:
     1. The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

- 38 -



--------------------------------------------------------------------------------



 



     2. If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.
     3. If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
     (B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
     (ii) Death Before Date Distributions Begin.
     (A) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in
Section 11.9(c)(i).
     (B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
     (C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies

- 39 -



--------------------------------------------------------------------------------



 



before distributions are required to begin to the surviving spouse under
Section 11.9(a)(ii)(A), this Section 11.9(c)(ii) will apply as if the surviving
spouse were the Participant.
     (D) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 11.9 will be determined and made in accordance with
the Regulations under section 401(a)(9) of the Code.
     (E) Definitions: For purposes of this Section 11.9, the following
definitions shall apply:
     1. Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 2.3 of the Plan and is the designated Beneficiary
under section 401(a)(9) of the Code and section 1.401(a)(9)-4 of the
Regulations.
     2. Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 11.9(a)(ii). The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.
     3. Life Expectancy. Life expectancy as computed by use of the Single Life
Table in section 1.401(a)(9)-9 of the Regulations.
     4. Participant’s account balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

- 40-



--------------------------------------------------------------------------------



 



     5. Required Beginning Date. The date specified in Section 2.34 of the Plan.
     11.10. Non-Spousal Rollovers. Notwithstanding anything in the Plan to the
contrary, an eligible rollover distribution (as defined in Section 11.6) to a
Beneficiary who is not the surviving spouse of a Participant may be directed in
a direct trustee-to-trustee transfer to an individual retirement account
described in Code section 408(a) or an individual retirement annuity described
in Code section 408(b), in accordance with section 402(c)(11) of the Code.
     11.11. Special Distribution Rules for 2009. Notwithstanding Section 11.9 of
the Plan, a Participant or Beneficiary who would have been required to receive
required minimum distributions for 2009 (“2009 RMDs”), if not for the enactment
of Code section 401(a)(9)(H), and who would have satisfied that requirement by
receiving distributions that are: (1) equal to the 2009 RMDs or (2) one or more
payments in a series of substantially equal distributions (that include the 2009
RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Participant and the Participant’s designated Beneficiary, or
for a period of at least 10 years (“Extended 2009 RMDs), will receive those
distributions for 2009. However, Participants and Beneficiaries described in the
preceding sentence will be given the opportunity to elect not to receive the
distributions described in the preceding sentence. In addition, notwithstanding
Section 11.6 of the Plan, and solely for purposes of applying the direct
rollover provisions of the Plan, 2009 RMDs and Extended 2009 RMDs will be
treated as eligible rollover distributions, notwithstanding any other provision
of the Plan to the contrary.

- 41 -



--------------------------------------------------------------------------------



 



ARTICLE 12. ADMINISTRATION.
     12.1. Committee. The Plan will be administered by a committee of
individuals selected by the Board of Directors or its designee, to serve at its
pleasure. The Committee will be a “named fiduciary” for purposes of section
402(a)(1) of ERISA with authority to control and manage the operation and
administration of the Plan, and will be responsible for complying with all of
the reporting and disclosure requirements of Part 1 of Subtitle B of Title I of
ERISA. The Committee will not, however, have any authority over the investment
of assets of the Trust in its capacity as Committee.
     12.2. Powers of Committee. The Committee will have full discretionary power
to administer the Plan in all of its details, subject, however, to the
requirements of ERISA. For this purpose the Committee’s discretionary power will
include, but will not be limited to, the following authority:
     (a) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan or required to comply with
applicable law;
     (b) to interpret the Plan;
     (c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;
     (d) to compute the amounts to be distributed under the Plan, and to
determine the person or persons to whom such amounts will be distributed;
     (e) to authorize the payment of distributions;
     (f) to keep such records and submit such filings, elections, applications,
returns or other documents or forms as may be required under the Code and
applicable Regulations, or under other federal, state or local law and
regulations;
     (g) to allocate and delegate its ministerial duties and responsibilities
and to appoint such agents, counsel, accountants and consultants as may be
required or desired to assist in administering the Plan; and
     (h) to allocate and delegate its fiduciary responsibilities in accordance
with ERISA section 405.
     12.3. Effect of Interpretation or Determination. Any interpretation of the
Plan or other determination with respect to the Plan by the Committee shall be
final and conclusive on all persons in the absence of clear and convincing
evidence that the Committee acted arbitrarily and capriciously.

- 42 -



--------------------------------------------------------------------------------



 



     12.4. Reliance on Tables, etc.In administering the Plan, the Committee will
be entitled, to the extent permitted by law, to rely conclusively on all tables,
valuations, certificates, opinions and reports which are furnished by any
accountant, trustee, counsel or other expert who is employed or engaged by the
Committee or by the Plan Sponsor on the Committee’s behalf.
     12.5. Claims and Review Procedures. The Committee shall adopt procedures
for the filing and review of claims in accordance with ERISA section 503.
     12.6. Indemnification of Committee and Assistants. Each Participating
Employer agrees, jointly and severally, to indemnify and defend to the fullest
extent of the law any Employee or former Employee (a) who serves or has served
as a Committee member, (b) who has been appointed to assist the Committee in
administering the Plan, or (c) to whom the Committee has delegated any of its
duties or responsibilities against any liabilities, damages, costs and expenses
(including attorneys’ fees and amounts paid in settlement of any claims approved
by the Plan Sponsor) occasioned by any act or omission to act in connection with
the Plan, if such act or omission to act is in good faith and without gross
negligence.
     12.7. Annual Report. The Committee shall submit annually to the Plan
Sponsor a report showing in reasonable summary form, the financial position of
the Trust and giving a brief account of the operations of the Plan for the past
year, and such further information as the Plan Sponsor may reasonably require.
     12.8. Expenses of Plan. The Committee may direct the Trustee to pay from
the Trust any or all expenses of administering the Plan, to the extent such
expenses are reasonable. The Committee will determine what constitutes a
reasonable expense of administering the Plan, and whether such expenses shall be
paid from the Trust. Any such expenses not paid out of the Trust shall be paid
by the Company; provided, however, that to the extent permitted by ERISA, the
Committee may direct the Trustee to reimburse the Company out of the Trust for a
reasonable expense of administering the Plan which is paid by the Company prior
to a determination with respect to such expense.

- 43 -



--------------------------------------------------------------------------------



 



ARTICLE 13. AMENDMENT AND TERMINATION.
     13.1. Amendment. The Plan Sponsor reserves the power at any time or times
to amend the provisions of the Plan and Trust to any extent and in any manner
that it may deem advisable. Upon delivery to the Trustee and each Participating
Employer of an amendment adopted by the Board of Directors, the Plan shall be
amended at the time and in the manner set forth therein, and all Participants
and all persons claiming an interest hereunder shall be bound thereby.
Notwithstanding the foregoing, no action by the Board of Directors shall be
required to amend the Plan to revise Schedule A, regarding the addition or
removal of Participating Employers, Schedule B, regarding a merger of, or
transfer of accounts from, another plan into the Plan or Schedule C, regarding
previous special employer contributions. Moreover, the Plan Sponsor may amend or
modify any plan provisions which relate to ERISA section 404(c) compliance,
including changes which would eliminate the Plan’s status as an ERISA section
404(c) plan. However, the Plan Sponsor will not have the power:
     (a) to amend the Plan or Trust in such manner as would cause or permit any
part of the assets of the Trust to be diverted to purposes other than for the
exclusive benefit of each Participant and his or her Beneficiary (except as
permitted by the Plan with respect to Qualified Domestic Relations Orders or the
return of contributions upon nondeductibility or mistake of fact), unless such
amendment is required or permitted by law, governmental regulation or ruling; or
     (b) to amend the Plan or Trust retroactively in such a manner as would
reduce the accrued benefit of any Participant, except as otherwise permitted or
required by law. For purposes of this paragraph, an amendment which has the
effect of decreasing a Participant’s Account balance or eliminating an optional
form of benefit, with respect to benefits attributable to service before the
amendment, shall be treated as reducing an accrued benefit.
     13.2. Termination. The Plan Sponsor has established the Plan and authorized
the establishment of the Trust with the bona fide intention and expectation that
contributions will be continued indefinitely, but may discontinue contributions
under the Plan or terminate the Plan at any time by written notice delivered to
the Trustee without liability whatsoever for any such discontinuance or
termination. In addition, the Participating Employers will have no obligation or
liability whatsoever to maintain the Plan for any given length of time and may
cease to be Participating Employers in a manner acceptable to the Plan Sponsor.
     13.3. Distributions upon Termination of the Plan. Upon termination of the
Plan by the Plan Sponsor, the Trustee will distribute to each Participant (or
other person entitled to distribution) the value of the Participant’s Accounts
in a single sum as soon as practicable following such termination. The amount of
such distribution shall be determined as of the Valuation Date that authorized
distribution directions are received by the Trustee.
     13.4. Merger or Consolidation of Plan; Transfer of Plan Assets. In case of
any merger or consolidation of the Plan with, or transfer of assets and
liabilities of the Plan to, any

- 44 -



--------------------------------------------------------------------------------



 



other plan, provision must be made so that each Participant would, if the Plan
then terminated, receive a benefit immediately after the merger, consolidation
or transfer which is equal to or greater than the benefit he or she would have
been entitled to receive immediately before the merger, consolidation or
transfer if the Plan had then terminated.

- 45 -



--------------------------------------------------------------------------------



 



ARTICLE 14. LIMITS ON CONTRIBUTIONS.
     14.1. Code Section 404 Limits. The sum of the contributions made by each
Participating Employer under the Plan for any Plan Year shall not exceed the
maximum amount deductible under the applicable provisions of the Code. All
contributions under the Plan made by a Participating Employer are expressly
conditioned on their deductibility under Code section 404 for the taxable year
when paid (or treated as paid under Code section 404(a)(6)).
     14.2. Code Section 415 Limits.
     (a) Incorporation by reference. Code section 415 is hereby incorporated by
reference into the Plan.
     (b) Annual addition. The Committee shall determine an “annual addition” for
each Participant for each limitation year, which shall consist of the following
amounts:
     (i) Elective Contributions allocated to the Participant’s Accounts for the
year;
     (ii) Matching Contributions or Safe Harbor Matching Contributions allocated
to the Participant’s Accounts for the year;
     (iii) Qualified Nonelective Contributions allocated to the Participant’s
Accounts for the year;
     (iv) Employee Contributions allocated to the Participant’s Accounts for the
year;
     (v) forfeitures;
     (vi) amounts allocated to an individual medical amount (as defined in Code
section 415(l)(2)) which is part of a pension or annuity plan maintained by an
Affiliated Employer; and
     (vii) amounts derived from contributions paid or accrued which are
attributable to post-retirement medical benefits allocated to the separate
account of a key employee (as defined in Code section 419A(d)(3)) under a
welfare benefit fund (as defined in Code section 419(e)) maintained by an
Affiliated Employer.
     (c) Except as permitted by Code section 414(v), the annual additions made
on behalf of the Participant for any limitation year, when added to the annual
additions, if any, to his or her account for such year under all other plans
maintained by the Affiliated Employers (as determined under Regulation section
1.415(f)-1), shall not exceed the lesser of (i) the dollar limit under Code
section 415(c)(1)(A), as adjusted for increases in the cost of living under Code
section 415(d), or (ii) 100 percent of the Participant’s

- 46 -



--------------------------------------------------------------------------------



 



Compensation for such limitation year from the Affiliated Employers. The
compensation limit referred to in (ii) above shall not apply to an individual
medical benefit account (as defined in Code section 415(l)) or a post-retirement
medical benefits account for a key employee (as defined in Code section
419A(d)(1)).
     (d) Limitation Year. For purposes of determining the Code section 415
limits under the Plan, the “limitation year” shall be the Plan Year.
     (e) Order of reductions. To the extent necessary to satisfy the limitations
of Code section 415 for any Participant, the annual addition which would
otherwise be made on behalf of the Participant under the Plan shall be reduced
before the Participant’s benefit is reduced under any and all defined benefit
plans, and before the Participant’s annual addition is reduced under any other
defined contribution plan.
     (f) Return of excess contributions. If, as a result of a reasonable error
in estimating a Participant’s Compensation for a Plan Year or limitation year, a
reasonable error in determining the amount of elective deferrals (within the
meaning of Code section 402(g)(3)) that may be made with respect to any
individual under the limits of Code section 415, or under such other facts and
circumstances as may be permitted under regulation or by the Internal Revenue
Service, the annual addition under the Plan for a Participant would cause the
Code section 415 limitations for a limitation year to be exceeded, the excess
amounts shall be corrected as determined by the Committee in a manner permitted
under the correction programs under Revenue Procedure 2008-50 or subsequent
Internal Revenue Service correction programs.
     14.3. Code Section 402(g) Limits.
     (a) In general. The maximum amount of Elective Contributions made on behalf
of any Participant for any calendar year, when added to the amount of elective
deferrals under all other plans, contracts and arrangements of an employer with
respect to the Participant for the calendar year, shall in no event exceed the
maximum applicable limit in effect for the calendar year under Code section
402(g)(1), provided, however, that catch-up Elective Contributions described in
Section 4.1 shall not be taken into account for purposes of compliance with Code
section 402(g)(1). For purposes of the Plan, an individual’s elective deferrals
for a taxable year are the sum of the following:
     (i) Any elective contribution under a qualified cash or deferred
arrangement (as defined in Code section 401(k)): (1) to the extent the
contribution is not includable in the individual’s gross income for the taxable
year on account of Code section 402(a)(8) (before applying the limits of Code
section 402(g) or this Section); or (2) to the extent the contribution is
includable in the individual’s gross income for the taxable year on account of
Code section 402A as a Roth contribution;
     (ii) Any employer contribution to a simplified employee pension (as defined
in code section 408(k) to the extent not includable in the individual’s

- 47 -



--------------------------------------------------------------------------------



 



gross income for the taxable year on account of Code section 402(h)(1)(B)
(before applying the limits of Code section 402(g)); and
     (iii) Any employer contribution to a custodial account or annuity contract
under section 403(b) under a salary reduction agreement (within the meaning of
Code section 3121(a)(5)(D)), to the extent not includable in the individual’s
gross income for the taxable year on account of Code section 403(b) before
applying the limits of Code section 402(g).
A Participant will be considered to have made “excess deferrals” for a taxable
year to the extent that the Participant’s elective deferrals for the taxable
year exceed the applicable limit described above for the year.
     (b) Distribution of excess deferrals. In the event that an amount is
included in a Participant’s gross income for a taxable year as a result of an
excess deferral under Code section 402(g), and the Participant notifies the
Committee on or before the March 1 following the taxable year that all or a
specified part of an Elective Contribution made for his or her benefit
represents an excess deferral, the Committee shall make every reasonable effort
to cause such excess deferral, adjusted for allocable income, to be distributed
to the Participant no later than the April 15 following the calendar year in
which such excess deferral was made. The income allocable to excess deferrals is
equal to the allocable gain or loss for the taxable year of the individual,
plus, in the case of a distribution in a taxable year beginning on or after
January 1, 2007, but before January 1, 2008, the allocable gain or loss for the
period between the end of the taxable year and the date of distribution (the
“gap period”). For distributions in taxable years beginning prior to January 1,
2007, income allocable to excess deferrals for the taxable year shall be
determined by multiplying the gain or loss attributable to the Participant’s
Elective Contribution Account for the taxable year by a fraction, the numerator
of which is the Participant’s excess deferrals for the taxable year, and the
denominator of which is the sum of the Participant’s Elective Contribution
Account balance as of the beginning of the taxable year plus the Participant’s
Elective Contributions for the taxable year. For distributions in taxable years
beginning on or after January 1, 2007 and before January 1, 2008, income
allocable to excess deferrals for the aggregate of the taxable year and the gap
period shall be determined in accordance with the alternative method set forth
in proposed Regulation section 1.402(g)-1(e)(5)(iii). A distribution of excess
deferrals for a taxable year beginning after December 31, 2007, shall not
include any income allocable to the gap period. No distribution of an excess
deferral shall be made during the taxable year of a Participant in which the
excess deferral was made unless the correcting distribution is made after the
date on which the Plan received the excess deferral and both the Participant and
the Plan designate the distribution as a distribution of an excess deferral. The
amount of any excess deferrals that may be distributed to a Participant for a
taxable year shall be reduced by the amount of Elective Contributions that were
excess contributions and were previously distributed to the Participant for the
Plan Year beginning with or within such taxable year.
     (c) Treatment of excess deferrals. For other purposes of the Code,
including Code sections 401(a)(4), 401(k)(3), 404, 409, 411, 412, and 416,
excess deferrals must be

- 48 -



--------------------------------------------------------------------------------



 



treated as employer contributions even if they are distributed in accordance
with paragraph (b) above. However, excess deferrals of a non-Highly Compensated
Employee are not to be taken into account for purposes of Code section 401(k)(3)
(the actual deferral percentage test) to the extent the excess deferrals are
prohibited under Code section 401(a)(30). Excess deferrals are also to be
treated as employer contributions for purposes of Code section 415 unless
distributed under paragraph (b) above.
     14.4. Code Section 401(k)(3) Limits.
     (a) In general. Elective Contributions made under the Plan, other than the
safe harbor contributions described in Article 6 for a Plan Year after
December 31, 2010, are subject to the limits of Code section 401(k)(3), as more
fully described below. The Plan provisions relating to the 401(k)(3) limits are
to be interpreted and applied in accordance with Code sections 401(k)(3) and
401(a)(4), which are hereby incorporated by reference, and in such manner as to
satisfy such other requirements relating to Code section 401(k) as may be
prescribed by the Secretary of the Treasury from time to time.
     (b) Actual deferral ratios. For each Plan Year, the Committee will
determine the “actual deferral ratio” for each Participant who is eligible for
Elective Contributions. The actual deferral ratio shall be the ratio, calculated
to the nearest one-hundredth of one percent, of the Elective Contributions (plus
any Qualified Nonelective Contributions treated as Elective Contributions) made
on behalf of the Participant for the Plan Year to the Participant’s Compensation
for the Plan Year. For purposes of determining a Participant’s actual deferral
ratio:
     (i) Elective Contributions will be taken into account only if each of the
following requirements are satisfied:
     (A) the Elective Contribution is allocated to the Participant’s Elective
Contribution Account as of a date within the Plan Year is not contingent upon
participation in the Plan or performance of services on any date subsequent to
that date, and is actually paid to the Trust no later than the end of the
12-month period immediately following the Plan Year to which the contribution
relates; and
     (B) the Elective Contribution relates to Compensation that either would
have been received by the Participant in the Plan Year but for the Participant’s
election to defer under the Plan, or is attributable to services performed in
the Plan Year and, but for the Participant’s election to defer, would have been
received by the Participant within 21/2 months after the close of the Plan Year.
To the extent Elective Contributions which meet the requirements of (A) and (B)
above constitute excess deferrals, they will be taken into account for each
Highly Compensated Employee, but will not be taken into account for any
non-Highly Compensated Employee;

- 49 -



--------------------------------------------------------------------------------



 



     (ii) In the case of a Participant who is a Highly Compensated Employee for
the Plan Year and is eligible to have elective deferrals (and qualified
nonelective contributions, to the extent treated as elective deferrals)
allocated to his or her accounts under two or more cash or deferred arrangements
described in Code section 401(k) maintained by an Affiliated Employer, the
Participant’s actual deferral ratio shall be determined as if such elective
deferrals (as well as qualified nonelective or qualified ) are made under a
single arrangement, and if two or more of the cash or deferred arrangements have
different Plan Years, all Plan Years ending with or within the same calendar
year shall be treated as a single Plan Year;
     (iii) The applicable period for determining Compensation for each
Participant for a Plan Year shall be the 12-month period ending on the last day
of such Plan Year; provided, that to the extent permitted under Regulations, the
Committee may choose, on a uniform basis, to treat as the applicable period only
that portion of the Plan Year during which the individual was eligible to make
Elective Contributions;
     (iv) Qualified Nonelective Contributions made on behalf of Participants who
are eligible to receive Elective Contributions shall be treated as Elective
Contributions to the extent permitted by Regulation section 1.401(k)-1(a)(6);
     (v) In the event that the Plan satisfies the requirements of Code sections
401(k), 410(a)(4), or 410(b) only if aggregated with one or more other plans
with the same Plan Year, or if one or more other plans with the same Plan Year
satisfy such Code sections only if aggregated with this Plan, then this Section
shall be applied by determining the actual deferral ratios as if all such plans
were a single plan;
     (vi) An employee who would be a Participant but for the failure to make
Elective Contributions shall be treated as a Participant on whose behalf no
Elective Contributions are made; and
     (vii) Elective Contributions which are made on behalf of non-Highly
Compensated Employees which could be used to satisfy the Code section 401(k)(3)
limits but are not necessary to be taken into account in order to satisfy such
limits, may instead be taken into account for purposes of the Code section
401(m) limits to the extent permitted by Regulation sections 1.401(m)-2(a)(6).
     (c) Actual deferral percentages. Each Plan Year, the actual deferral ratios
for all Highly Compensated Employees who are eligible for Elective Contributions
for a Plan Year shall be averaged to determine the actual deferral percentage
for the highly compensated group for the Plan Year, and the actual deferral
ratios for all Employees who are not Highly Compensated Employees but are
eligible for Elective Contributions for the Plan Year shall be averaged to
determine the actual deferral percentage for the non-highly compensated group
for the Plan Year.

- 50 -



--------------------------------------------------------------------------------



 



     (d) Actual deferral percentage tests. For a Plan Year, at least one of the
following tests must be satisfied:
     (i) the highly compensated group’s actual deferral percentage for the Plan
Year does not exceed 125% of the current year actual deferral percentage for the
non-highly compensated group; or
     (ii) the excess of the actual deferral percentage for the highly
compensated group for the Plan Year over the current year actual deferral
percentage for the nonhighly compensated group does not exceed two percentage
points, and the actual deferral percentage for the highly compensated group for
the Plan Year does not exceed twice the current year actual deferral percentage
for the nonhighly compensated group.
For purposes of satisfying the above tests for a Plan Year, the “current year
actual deferral percentage for the nonhighly compensated group” refers to the
actual deferral percentage determined for the current Plan Year for the
nonhighly compensated group. Whether a Participant is considered within the
highly compensated or nonhighly compensated group will be based upon the
Participant’s Compensation during the preceding Plan Year.
     (e) Adjustments by Committee. If, prior to the time all Elective
Contributions for a Plan Year have been contributed to the Trust, the Committee
determines that Elective Contributions are being made at a rate which will cause
the Code section 401(k)(3) limits to be exceeded for the Plan Year, the
Committee may, in its sole discretion, limit the amount of Elective
Contributions to be made with respect to one or more Highly Compensated
Employees for the balance of the Plan Year by suspending or reducing Elective
Contribution elections to the extent the Committee deems appropriate. Any
Elective Contributions which would otherwise be made to the Trust shall instead
be paid to the affected Participant in cash.
     (f) Excess contributions. If the Code section 401(k)(3) limits have not
been met for a Plan Year after all contributions for the Plan Year have been
made, the Committee will determine the amount of excess contributions with
respect to Participants who are Highly Compensated Employees in the manner
prescribed by Code section 401(k)(8) and by applicable regulations.
     (g) Distribution of excess contributions. A Participant’s excess
contributions, adjusted for income, will be designated by the Participating
Employer as a distribution of excess contributions and distributed to the
Participant. The income allocable to excess contributions is equal to the
allocable gain or loss for the Plan Year, plus, for the Plan Years commencing on
January 1, 2006 and January 1, 2007, the allocable gain or loss for the period
between the end of the Plan Year and the date of distribution (the “gap
period”). Income allocable to excess contributions for the Plan Year shall be
determined by multiplying the gain or loss attributable to the Participant’s
Elective Contribution Account and QNEC Account balances by a fraction, the
numerator of which is the excess contributions for the Participant for the Plan
Year, and the denominator of which is the

- 51 -



--------------------------------------------------------------------------------



 



sum of the Participant’s Elective Contribution Account and QNEC Account balances
as of the beginning of the Plan Year plus the Participant’s Elective
Contributions and Qualified Nonelective Contributions for the Plan Year. Income
allocable to excess contributions for the gap period (for the 2006 and 2007 Plan
Years) shall be determined in accordance with the safe harbor method set forth
in Regulation section 1.401(k)-2(b)(2)(iv)(D). Distribution of excess
contributions will be made after the close of the Plan Year to which the
contributions relate, but within 12 months after the close of such Plan Year.
Excess contributions shall be treated as annual additions under the Plan, even
if distributed under this paragraph.
     (h) Special rules. For purposes of distributing excess contributions, the
amount distributed with respect to a Highly Compensated Employee for a Plan Year
shall be reduced by the amount of excess deferrals previously distributed to the
Highly Compensated Employee for his or her taxable year ending with or within
such Plan Year.
     (i) Recordkeeping requirement. The Committee, on behalf of the
Participating Employers, shall maintain such records as are necessary to
demonstrate compliance with the Code section 401(k)(3) limits, including the
extent to which Qualified Nonelective Contributions are taken into account in
determining the actual deferral ratios.
     (j) Excise tax where failure to correct. If the excess contributions are
not corrected within 21/2 months after the close of the Plan Year to which they
relate, the Participating Employers will be liable for a 10 percent excise tax
on the amount of excess contributions attributable to them, to the extent
provided by Code section 4979. Qualified Nonelective Contributions properly
taken into account under this Section for the Plan Year may enable the Plan to
avoid having excess contributions, even if the contributions are made after the
close of the 21/2 month period.
     14.5. Code Section 401(m) Limits.
     (a) In General. Matching Contributions made under the Plan, other than the
safe harbor contributions described in Article 6 for a Plan Year after
December 31, 2010, are subject to the limits of Code section 401(m), as more
fully described below. The Plan provisions relating to the 401(m) limits are to
be interpreted and applied in accordance with Code sections 401(m) and
401(a)(4), which are hereby incorporated by reference, and in such manner as to
satisfy such other requirements relating to Code section 401(m) as may be
prescribed by the Secretary of the Treasury from time to time.
     (b) Actual contribution ratios. For each Plan Year, the Administrator will
determine the “actual contribution ratio” for each Participant who is eligible
for Matching Contributions. The actual contribution ratio shall be the ratio,
calculated to the nearest one-hundredth of one percent, of the sum of the
Matching Contributions and Qualified Nonelective Contributions which are not
treated as Elective Contributions made on behalf of the Participant for the Plan
Year, to the Participant’s Compensation for the Plan Year. For purposes of
determining a Participant’s actual contribution ratio:

- 52 -



--------------------------------------------------------------------------------



 



     (i) A Matching Contribution will be taken into account only if the
Contribution is allocated to a Participant’s Account as of a date within the
Plan Year, is actually paid to the Trust no later than 12 months after the close
of the Plan Year, and is made on behalf of a Participant on account of the
Participant’s Elective Contributions for the Plan Year;
     (ii) in the case of a Participant who is a Highly Compensated Employee for
the Plan Year and is eligible to have Matching Contributions or employee
contributions (including amount treated as Matching Contributions) allocated to
his or her accounts under two or more plans maintained by an Affiliated Employer
which may be aggregated for purposes of Code sections 410(b) and 401(a)(4), the
Participant’s actual contribution ratio shall be determined as if such
contributions are made under a single plan, and if two or more of the plans have
different Plan Years, all Plan Years ending with or within the same calendar
year shall be treated as a single Plan Year;
     (iii) the applicable period for determining Compensation for each
Participant for a Plan Year shall be the 12-month period ending on the last day
of such Plan Year; provided that to the extent permitted under Regulations, the
Administrator may choose, on a uniform basis, to treat as the applicable period
only that portion of the Plan Year during which the individual was eligible for
Matching Contributions;
     (iv) Elective Contributions not applied to satisfy the Code section
401(k)(3) limits and Qualified Nonelective Contributions not treated as Elective
Contributions may be treated as Matching Contributions to the extent permitted
by Regulation section 1.401(m)-2(a)(6);
     (v) in the event that the Plan satisfies the requirements of Code sections
401(k), 410(a)(4), or 410(b) only if aggregated with one or more other plans
with the same Plan Year, or if one or more other plans with the same Plan Year
satisfy such Code sections only if aggregated with this Plan, then this Section
shall be applied by determining the actual deferral ratios as if all such plans
were a single plan; and
     (vi) any forfeitures under the Plan which are applied against Matching
Contributions shall be treated as Matching Contributions.
     (c) Actual contribution percentages. Each Plan Year, the actual
contribution ratios for all Highly Compensated Employees who are eligible for
Matching Contributions for a Plan Year shall be averaged to determine the actual
contribution percentage for the highly compensated group for the Plan Year, and
the actual contribution ratios for all Employees who are not Highly Compensated
Employees but are eligible for Matching Contributions for the Plan Year shall be
averaged to determine the actual contribution percentage for the nonhighly
compensated group for the Plan Year.

- 53 -



--------------------------------------------------------------------------------



 



     (d) Actual contribution percentage tests. For a Plan Year, at least one of
the following tests must be satisfied:
     (i) the highly compensated group’s actual contribution percentage for the
Plan Year does not exceed 125% of the current year actual contribution
percentage for the nonhighly compensated group; or
     (ii) the excess of the actual contribution percentage for the highly
compensated group for the Plan Year over the current year actual contribution
percentage for the nonhighly compensated group does not exceed two percentage
points, and the actual contribution percentage for the highly compensated group
for the Plan Year does not exceed twice the current year actual contribution
percentage for the nonhighly compensated group.
For purposes of satisfying the above tests for a Plan Year, the “current year
actual contribution percentage for the nonhighly compensated group” refers to
the actual contribution percentage determined for the current Plan Year for the
nonhighly compensated group. Whether a Participant is considered within the
highly compensated or nonhighly compensated group will be based upon the
Participant’s Compensation during the preceding Plan Year.
     (e) Adjustments by Administrator. If, prior to the time all Matching
Contributions for a Plan Year have been contributed to the Trust, the
Administrator determines that such contributions are being made at a rate which
will cause the Code section 401(m) limits to be exceeded for the Plan Year, the
Administrator may, in its sole discretion, limit the amount of such
contributions to be made with respect to one or more Highly Compensated
Employees for the balance of the Plan Year by limiting the amount of such
contributions to the extent the Administrator deems appropriate.
     (f) Excess aggregate contributions. If the Code section 401(m) limits have
not been satisfied for a Plan Year after all contributions for the Plan Year
have been made, the excess of the aggregate amount of the Matching Contributions
(and any Qualified Nonelective Contribution or elective deferral taken into
account in computing the actual contribution percentages) actually made on
behalf of Highly Compensated Employees for the Plan Year over the maximum amount
of such contributions permitted under Code section 401(m)(2)(A) shall be
considered to be “excess aggregate contributions.” The Committee will determine
the amount of excess aggregate contributions with respect to Participants who
are Highly Compensated Employees in the manner prescribed by Code section
401(m)(6)(C) and by applicable regulations.
     (g) Distribution of excess aggregate contributions. A Participant’s excess
aggregate contributions, adjusted for income, will be designated by the
Participating Employer as a distribution of excess aggregate contributions, and
distributed to the Participant. The income allocable to excess aggregate
contributions is equal to the allocable gain or loss for the taxable year of the
individual, plus, for the Plan Years commencing on January 1, 2006 and
January 1, 2007, the allocable gain or loss for the period between the end of
the taxable year and the date of distribution (the “gap period”).

- 54 -



--------------------------------------------------------------------------------



 



Income allocable to excess aggregate contributions for the taxable year shall be
determined by multiplying the gain or loss attributable to the Participant’s
Matching Contribution Account balances by a fraction, the numerator of which is
the excess aggregate contributions for the Participant for the Plan Year, and
the denominator of which is the sum of the Participant’s Matching Contribution
Account balances as of the beginning of the Plan Year plus the Participant’s
Matching Contributions for the Plan Year. Distribution of excess aggregate
contributions will be made after the close of the Plan Year to which the
contributions relate, but within 12 months after the close of such Plan Year.
Excess aggregate contributions shall be treated as employer contributions for
purposes of Code sections 401(a)(4), 404, and 415 even if distributed from the
Plan.
     (h) Recordkeeping requirement. The Administrator, on behalf of the
Participating Employers, shall maintain such records as are necessary to
demonstrate compliance with the Code section 401(m) limits, including the extent
to which Elective Contributions and Qualified Nonelective Contributions are
taken into account in determining the actual contribution ratios.
     (i) Excise tax where failure to correct. If the excess aggregate
contributions are not corrected within 21/2 months after the close of the Plan
Year to which they relate, the Participating Employers will be liable for a
10 percent excise tax on the amount of excess aggregate contributions
attributable to them, to the extent provided by Code section 4979. Qualified
Nonelective Contributions properly taken into account under this section for the
Plan Year may enable the Plan to avoid having excess aggregate contributions,
even if the contributions are made after the close of the 21/2 month period.
     14.6. Code Section 401(k)(3) and 401(m) Limits after 2010. For Plan Years
after December 31, 2010, the provisions of Article 6 shall describe the ADP and
ACP nondiscrimination testing requirements satisfied by the Safe Harbor Matching
Contributions described therein.

- 55 -



--------------------------------------------------------------------------------



 



ARTICLE 15. SPECIAL TOP-HEAVY PROVISIONS.
     15.1. Provisions to Apply. The provisions of this Article shall apply for
any top-heavy Plan Year notwithstanding anything to the contrary in the Plan.
     15.2. Minimum Contribution. For any Plan Year which is a top-heavy plan
year, the Participating Employers shall contribute to the Trust a minimum
contribution on behalf of each Participant who is not a key employee for such
year and who has not separated from service from the Affiliated Employers by the
end of the Plan Year, regardless of whether or not the Participant has elected
to make Elective Contributions for the Year. The minimum contribution shall, in
general, equal 3% of each such Participant’s Compensation, but shall be subject
to the following special rules:
     (a) If the largest contribution on behalf of a key employee for such year,
taking into account only Elective Contributions, Matching Contributions (if
any), Discretionary Contributions and Qualified Nonelective Contributions, is
equal to less than 3% of the key employee’s Compensation, such lesser percentage
shall be the minimum contribution percentage for Participants who are not key
employees. This special rule shall not apply, however, if the Plan is required
to be included in an aggregation group and enables a defined benefit plan to
meet the requirements of Code section 401(a)(4) or 410.
     (b) No minimum contribution will be required with respect to a Participant
who is also covered by another top-heavy defined contribution plan of an
Affiliated Employer which meets the vesting requirements of Code section 416(b)
and under which the Participant receives the top-heavy minimum contribution.
     (c) If a Participant is also covered by a top-heavy defined benefit plan of
an Affiliated Employer, “5%” shall be substituted for “3%” above in determining
the minimum contribution.
     (d) The minimum contribution with respect to any Participant who is not a
key employee for the particular year will be offset by any Discretionary
Contributions and any Qualified Nonelective Contributions, but not any other
type of contribution otherwise made for the Participant’s benefit for such year.
Notwithstanding the foregoing, for Plan Years beginning after December 31, 2001,
the minimum contribution described above will be offset also by any Matching
Contributions made for the Participant’s benefit for such year.
     (e) If additional minimum contributions are required under this Section,
such contributions shall be credited to the Participant’s Discretionary
Contribution Account.
     (f) A minimum contribution required under this Section shall be made even
though, under other Plan provisions, the Participant would not otherwise be
entitled to receive an allocation for the year because of (i) the Participant’s
failure to complete 1,000 hours of service (or any equivalent provided in the
Plan), or (ii) the Participant’s failure

- 56 -



--------------------------------------------------------------------------------



 



to make mandatory contributions or Elective Contributions to the Plan, or (iii)
Compensation less than a stated amount.
     15.3. Adjustment to Limitation on Benefits. With respect to Plan Years
prior to January 1, 2001, for purposes of the Code section 415 limits, the
definitions of “defined contribution plan fraction” and “defined benefit plan
fraction” contained therein shall be modified, for any Plan Year which is a
top-heavy Plan Year, by substituting “1.0” for “1.25” in Code sections
415(e)(2)(B) and 415(e)(3)(B).
     15.4. Definitions. For purposes of these top-heavy provisions, the
following terms have the following meanings:
     (a) “key employee” means a key employee described in Code section 416, and
“non-key employee” means any employee who is not a key employee (including
employees who are former key employees);
     (b) “top-heavy plan year” means a Plan Year if any of the following
conditions exist (unless Safe Harbor Matching Contributions under Article 6 are
the only employer contributions to the Plan):
     (i) the top-heavy ratio for the Plan exceeds 60 percent and the Plan is not
part of any required aggregation group or permissive aggregation group of plans;
     (ii) this Plan is a part of a required aggregation group of plans but not
part of a permissive aggregation group and the top-heavy ratio for the group of
plans exceeds 60 percent; or
     (iii) the Plan is part of a required aggregation group and part of a
permissive aggregation group of plans and the top-heavy ratio for the permissive
aggregation group exceeds 60 percent.
     (c) “top-heavy ratio”:
     (i) If the employer maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and the employer has not
maintained any defined benefit plan which during the 5-year period ending on the
determination date(s) has or has had accrued benefits, the top-heavy ratio for
the Plan alone or for the required or permissive aggregation group as
appropriate is a fraction, the numerator of which is the sum of the account
balances of all key employees on the determination date(s) (including any part
of any account balance distributed in the 1-year period ending on the
determination date(s)), and the denominator of which is the sum of all account
balances (including any part of an account balance distributed in the 1-year
period ending on the determination date(s) and in the case of a distribution
made for a reason other than separation from service, death or disability,
including any such amount distributed in the 5-year period ending in
determination dates(s)), both computed in accordance with Code section 416. Both
the numerator and the denominator of the top-heavy ratio

- 57 -



--------------------------------------------------------------------------------



 



are increased to reflect any contribution not actually made as of the
determination date, but which is required to be taken into account on that date
under Code section 416.
     (ii) If the employer maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and the employer maintains or
has maintained one or more defined benefit plans which during the 5-year period
ending on the determination date(s) has or has had any accrued benefits, the
top-heavy ratio for any required or permissive aggregation group as appropriate
is a fraction, the numerator of which is the sum of the account balances under
the aggregated defined contribution plan or plans for all key employees,
determined in accordance with (i) above, and the present value of accrued
benefits under the aggregated defined benefit plan or plans for all key
employees as of the determination date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (i) above, and the
present value of all accrued benefits under the defined benefit plan or plans
for all participants as of the determination date(s), all determined in
accordance with Code section 416. The accrued benefits under a defined benefit
plan in both the numerator and denominator of the top-heavy ratio are increased
for any distribution of an accrued benefit made in the 1-year period ending on
the determination date.
     (iii) For purposes of (i) and (ii) above, the value of account balances and
the present value of accrued benefits will be determined as of the most recent
valuation date that falls within or ends with the 12-month period ending on the
determination date, except as provided in Code section 416 for the first and
second plan years of a defined benefit plan. The account balances and accrued
benefits of a participant (A) who is not a key employee but who was a key
employee in a prior year, or (B) who has not been credited with at least one
Hour of Service with any employer maintaining the plan at any time during the
1-year period ending on the determination date will be disregarded. The
calculation of the top-heavy ratio, and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Code section 416. Deductible employee contributions will not be taken into
account for purposes of computing the top-heavy ratio. When aggregating plans,
the value of account balances and accrued benefits will be calculated with
reference to the determination dates that fall within the same calendar year.
     (iv) The accrued benefit of a Participant other than a key employee shall
be determined under (A) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the employer, or (B) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code section
411(b)(1)(C).
     (d) The “permissive aggregation group” is the required aggregation group of
plans plus any other plan or plan of the employer which, when considered as a
group with

- 58 -



--------------------------------------------------------------------------------



 



the required aggregation group, would continue to satisfy the requirements of
Code sections 401(a)(4) and 410.
     (e) The “required aggregation group” is (i) each qualified plan of the
employer in which at least one key employee participates or participated at any
time during the determination period (regardless of whether the plan has
terminated), and (ii) any other qualified plan of the employer which enables a
plan described in (i) to meet the requirements of Code sections 401(a)(4) and
410(b).
     (f) For purposes of computing the top-heavy ratio, the “valuation date”
shall be the last day of the applicable plan year.
     (g) For purposes of establishing present value to compute the top-heavy
ratio, any benefit shall be discounted only for mortality and interest based on
the interest and mortality rates specified in the defined benefit plan(s), if
applicable.
     (h) The term “determination date” means, with respect to the initial plan
year of a plan, the last day of such plan year and, with respect to any other
plan year of a plan, the last day of the preceding plan year of such plan. The
term “applicable determination date” means, with respect to the Plan, the
determination date for the Plan Year of reference and, with respect to any other
plan, the determination date for any plan year of such plan which falls within
the same calendar year as the applicable determination date of the Plan.

- 59 -



--------------------------------------------------------------------------------



 



ARTICLE 16. MISCELLANEOUS.
     16.1. Exclusive Benefit Rule. No part of the corpus or income of the Trust
allocable to the Plan will be used for or diverted to purposes other than for
the exclusive benefit of each Participant and Beneficiary, except as otherwise
provided under the provisions of the Plan relating to Qualified Domestic
Relations Orders, the payment of reasonable expenses of administering the Plan,
the return of contributions upon nondeductibility or mistake of fact, or the
failure of the Plan to qualify initially.
     16.2. Limitation of Rights. Neither the establishment of the Plan or the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any legal or equitable right against any Participating Employer or
Committee or Trustee, except as provided herein, and in no event will the terms
of employment or service of any Participant be modified or in any way be
affected hereby. It is a condition of the Plan, and each Participant expressly
agrees by his or her participation herein, that each Participant will look
solely to the assets held in the Trust for the payment of any benefit to which
he or she is entitled under the Plan.
     16.3. Nonalienability of Benefits. The benefits provided hereunder will not
be subject to the voluntary or involuntary alienation, assignment, garnishment,
attachment, execution or levy of any kind, and any attempt to cause such
benefits to be so subjected will not be recognized, except to the extent
required by law or to comply with a court order pursuant to subparagraph
401(a)(13)(C) of the Code. However, if the Committee receives any Qualified
Domestic Relations Order that requires the payment of benefits hereunder or the
segregation of any Account, such benefits shall be paid, and such Account
segregated, in accordance with the applicable requirements of such Order,
consistent with the provisions of the Plan and the requirements in the Code. In
addition, the Account balance may be pledged as security for a loan from the
Plan in accordance with the Plan’s loan procedures.
     16.4. Adequacy of Delivery. Any payment to be made under the Plan by the
Trustee may be made by the Trustee’s check. Mailing to a person or persons
entitled to distributions hereunder at the addresses designated by the
Participating Employer or Committee shall be adequate delivery by the Trustee of
such distributions for all purposes. In the event the whereabouts of a person
entitled to benefits under the Plan cannot be determined after diligent search
by the Committee, the Committee may place the benefits in a federally insured,
interest-bearing bank account opened in the name of such person. Such action
shall constitute a full distribution of such benefits under the terms of the
Plan and Trust.
     16.5. Reclassification of Employment Status. Notwithstanding anything
herein to the contrary, an individual who is not characterized or treated as a
common law employee of a Participating Employer shall not be eligible to
participate in the Plan. However, in the event that such an individual is
reclassified or deemed to be reclassified as a common law employee of a
Participating Employer, the individual shall be eligible to participate in the
Plan as of the actual date of such reclassification (to the extent such
individual otherwise qualifies as an Eligible Employee hereunder). If the
effective date of any such reclassification is prior to the actual date

- 60 -



--------------------------------------------------------------------------------



 



of such reclassification, in no event shall the reclassified individual be
eligible to participate in the Plan retroactively to the effective date of such
reclassification.
     16.6. Veterans’ Reemployment and Benefits Rights. Effective December 12,
1994 and notwithstanding any provision of the Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Code section 414(u).
     16.7. Governing law. The Plan and Trust will be construed, administered and
enforced according to the laws of Massachusetts to the extent such laws are not
preempted by ERISA.
     16.8. Authority to Correct Operational Defects. The Committee will have
full discretionary power and authority to correct any “operational defect” of
the Plan in any manner or by any method it deems appropriate in its sole
discretion in order to cause the Plan (i) to operate in accordance with its
terms or (ii) to maintain its tax-qualified status under the Code. For purposes
of this Section, an “operational defect” is any operational or administrative
action (or inaction) in connection with the Plan which, in the judgment of the
Committee, fails to conform with the terms of the Plan or causes or could cause
the Plan to lose its tax-qualified status under the Code.
     16.9. Electronic Forms. Notwithstanding any Plan provision to the contrary,
to the extent the Committee allows any form or document under the Plan to be
provided, completed or changed by means of telephone, computer or other
paperless media, a paper document shall not be required for such form or
document to be effective under the Plan.
     IN WITNESS WHEREOF, the Plan Sponsor has caused this instrument to be
signed in its name and on its behalf by its duly authorized officer, this
____day of December, 2010.

            BOSTON SCIENTIFIC CORPORATION
      By:                      

- 61 -



--------------------------------------------------------------------------------



 



Schedule A
(As of January 1, 2011)

        Participating Employer   State of Incorporation  
Asthmatx, Inc.
  Delaware  
 
     
Boston Scientific Corporation
  Delaware  
 
     
Boston Scientific Miami Corporation
  Florida  
 
     
Boston Scientific Neuromodulation Corp.
  Delaware  
 
     
Boston Scientific Scimed, Inc.
  Delaware  
 
     
Boston Scientific Wayne Corporation
  New Jersey  
 
     
Cardiac Pacemakers Inc.
  Minnesota  
 
     
Corvita Corporation
  Florida  
 
     
EndoVascular Technologies, Inc.
  Delaware  
 
     
Enteric Medical Technologies, Inc.
  Delaware  
 
     
EP Technologies, Inc.
  Delaware  
 
     
Guidant Delaware Holding Corp.
  Delaware  
 
     
Guidant Holdings, Inc.
  Indiana  
 
     
Guidant Intercontinental Corp.
  Indiana  
 
     
Guidant LLC
  Indiana  
 
     
Guidant Sales LLC
  Indiana  
 
     
Target Therapeutics, Inc.
  Delaware  

- 62 -



--------------------------------------------------------------------------------



 



Schedule B
Special Provisions Regarding Former Participants in Other Plans
     The following plans have been merged into this Plan as of the dates
indicated below. Any elections made by participants in such plans with respect
to contributions, beneficiaries, investments, loans or benefit distributions
shall carry over and be treated as if made under this Plan, except as otherwise
provided by the Committee.
     1. Cardiovascular Imaging Systems, Inc. 401(k) Salary Reduction Plan and
Trust
     On October 3, 1995, the Cardiovascular Imaging Systems, Inc. 401(k) salary
reduction plan was merged into this Plan.

     
Special participation rules (Section 3.1(c)):
  No
 
   
Special rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting rules (Sections 8.6 and 2.40):
  No
 
   
Special in-service withdrawal rules (Section 9.9(a)):
  No
 
   
QJSA rules applicable (Section 11.7):
  Yes
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
   

Immediate life annuity.
Immediate life annuity with a period certain of 10, 15, or 20 years.
Immediate annuity for the life of the Participant, with a survivor annuity for
the Participant’s beneficiary which is 100%, 66 2/3% or 50% of the amount
payable during the life of the Participant.
Any combination of the above options and the benefit forms described in
Section 11.1.

- 63 -



--------------------------------------------------------------------------------



 



     2.   Scimed Life Systems, Inc. Retirement Savings and Profit Sharing Plan

     Effective January 1, 1996, the Scimed Life Systems, Inc. Retirement Savings
and Profit Sharing Plan was merged into this Plan.

     
Special participation rules (Section 3.1(c)):
  No
 
   
Special rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting rules (Sections 8.6 and 2.40):
  No
 
   
Special in-service withdrawal rules (Section 9.9(a)):
  No
 
   
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  No

     3. Symbiosis Corporation 401(k) Plan and Trust
     Effective June 1, 1996, the Symbiosis Corporation 401(k) Plan and Trust was
merged into this Plan.

     
Special Participation rules (Section 3.1(c)):
  No
 
   
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting rules (Sections 8.6 and 2.40):
  No
 
   
Special in-service withdrawal rules (Section 9.9(a)):
  No
 
   
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  None

     4. American Home Products Corporation Savings Plan
     Effective June 1, 1996, the accounts under the American Home Products
Corporation Savings Plan attributable to Participants employed by Symbiosis
Corporation were merged into this Plan.

- 64 -



--------------------------------------------------------------------------------



 



     
Special Participation rules (Section 3.1(c)):
  No
 
   
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting Rules (Sections 8.6 and 2.40):
  No
 
   
Special in-service withdrawal rules (Section 9.9(a)):
   
 
   
          Withdrawal from after-tax contribution account
   
          (Once per Plan Year; $500 minimum)
   
 
   
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  None

     5. EPT 401(k) Plan
     Effective as of the close of business on December 31, 1996, the EPT 401(k)
Plan is hereby merged into this Plan.

     
Special participation rules (Section 3.1(c)):
  Yes

(i) Any individual who is a participant in the EPT 401(k) Plan (the “Former
Plan”) on December 31, 1996 shall become a Participant in the Plan as of
January 1, 1997.
(ii) Each other Employee of EP Technologies, Inc. shall be subject to the
participation rules under Section 3.1.

     
Special rules regarding allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting rules (Sections 8.6 and 2.40):
  Yes

(i) Any individual who is a participant in the EPT 401(k) Plan (the “Former
Plan”) on December 31, 1996 and who is actively employed by the Plan Sponsor or
an Affiliated Employer on or after December 31, 1996 shall have a 100%
nonforfeitable interest in the portion of his or her Accounts under this Plan
that are attributable to the transfer of his or her employer matching
contribution account balance, if any, from the Former Plan.
(ii) Any individual who is actively employed by EP Technologies, Inc. on
December 31, 1996 and who has 3 or more years of service for purposes of
calculating vesting (as determined under the Former Plan) shall have a vested

- 65 -



--------------------------------------------------------------------------------



 



interest in a percentage of his or her Discretionary Contribution Account under
the Plan, if any, determined in accordance with the following schedule and based
on his or her Years of Service for Vesting:

          Years of Service   Applicable   for Vesting   Nonforfeitable
Percentage  
3 but less than 4
    75 %
4 or more
    100 %

     Special in-service withdrawal rules (Section 9.9(a)):

Hardship withdrawals allowed from any account
which is 100% vested.

     
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  None

     6. Heart Technology, Inc. 401(k) Profit Sharing Plan
     Effective as of the close of business on December 31, 1996, the Heart
Technology, Inc. 401(k) Profit Sharing Plan is hereby merged into this Plan.

     
Special Participation rules (Section 3.1(c)):
  Yes

(i) Any individual who is a participant in the Heart Technology, Inc. 401(k)
Profit Sharing Plan (the “Former Plan”) on December 31, 1996 shall become a
Participant in the Plan as of January 1, 1997.
(ii) Any individual who is an active employee of Boston Scientific Corporation
Northwest Technology Center, Inc. on December 31, 1996 and who has satisfied the
eligibility requirements under the Former Plan as of December 31, 1996 (age 18
and the earlier of 6 months continuous employment or 1 year of service), but who
has not yet enrolled in the Former Plan shall become a Participant in the Plan
on the first Entry Date on or after January 1, 1997 on which such individual
(a) is an Eligible Employee and (b) has in effect a Compensation Reduction
Authorization described in Section 4.2.
(iii) Any individual who is an active employee of Boston Scientific Corporation
Northwest Technology Center, Inc. on December 31, 1996 and who has not yet
satisfied the eligibility requirements under the Former Plan as of December 31,
1996 shall become a Participant in the Plan as of the Entry Date coinciding with
or next following the date on which the individual (a) satisfies the eligibility
requirements under Section 3.1, substituting age 18 for age 21 in Section

- 66 -



--------------------------------------------------------------------------------



 



3.1(b)(iii), (b) is an Eligible Employee and (c) has in effect a Compensation
Reduction Authorization described in Section 4.2.
(iv) Each other Employee of Boston Scientific Corporation Northwest Technology
Center, Inc. shall be subject to the participation rules under Section 3.1.

     
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting Rules (Sections 8.6 and 2.40):
  Yes

Any individual who is a participant in the Heart Technology, Inc. 401(k) Profit
Sharing Plan (the “Former Plan”) on December 31, 1996 and who is an active
employee of the Plan Sponsor or an Affiliated Employer on or after December 31,
1996 shall have a 100% nonforfeitable interest in the portion of his or her
Accounts under this Plan that are attributable to the transfer of his or her
employer matching contribution account balance, if any, from the Former Plan.

     
Special in-service withdrawal rules (Section 9.9(a)):
  Yes

In-service withdrawals of rollover account; limited to once per year.

     
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  None

     7. Meadox Medicals, Inc. Employees’ Savings Plan
     Effective as of the close of business on December 31, 1996, the Meadox
Medicals, Inc. Employees’ Savings Plan is hereby merged into this Plan.

     
Special Participation rules (Section 3.1(c)):
  Yes

(i) Any individual who is a participant in the Meadox Medicals, Inc. Employees’
Savings Plan (the “Former Plan”) on December 31, 1996 shall become a Participant
in the Plan as of January 1, 1997.
(ii) Any individual who is an active employee of Meadox Medicals, Inc. on
December 31, 1996, but who has not yet enrolled in the Former Plan shall become
a Participant in the Plan on any Entry Date on or after January 1, 1997,
provided on such Entry Date such individual (a) is an Eligible Employee and
(b) has in effect a Compensation Reduction Authorization described in
Section 4.2. (iii) Each other Employee of Meadox Medicals, Inc. shall be subject
to the participation rules under Section 3.1.

- 67 -



--------------------------------------------------------------------------------



 



     
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting Rules (Sections 8.6 and 2.40):
  Yes

Any individual who is a participant in the Meadox Medicals, Inc. Employees’
Retirement Plan (the “Former Plan”) on December 31, 1996 and is an active
employee of the Plan Sponsor or an Affiliated Employer on or after December 31,
1996 shall have a 100% nonforfeitable interest in the portion of his or her
Accounts under this Plan that are attributable to the transfer of his or her
employer matching contribution account balance, if any, from the Former Plan.

     
Special in-service withdrawal rules (Section 9.9(a)):
  Yes
 
   
After-tax contribution account.
  No
 
   
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  None

     8. Target Therapeutics, Inc. 401(k) Plan and Trust
     Effective as of the close of December 31, 1997, the Target Therapeutics,
Inc. 401(k) Plan and Trust was merged into this Plan.

     
Special Participation rules (Section 3.1(c)):
  No
 
   
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting rules (Sections 8.6 and 2.40):
  No
 
   
Special in-service withdrawal rules (Section 9.9(a)):
  No
 
   
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  None

     9. Pfizer Savings and Investment Plan
     Effective as of the close of November 30, 1998, the portion of the Pfizer
Savings and Investment Plan and trust benefitting employees of Schneider
(USA) Inc. and Corvita Corporation was merged into this Plan.

- 68 -



--------------------------------------------------------------------------------



 



     
Special Participation rules (Section 3.1(c)):
  Yes

(i) Individuals who were employed by Schneider (USA) Inc. or Corvita Corporation
on September 10, 1998 may participate in this Plan pursuant to Section 3.1(c)
without regard to the age requirement of that Section.
(ii) Any Employee who was a participant in the Pfizer Savings and Investment
Plan on September 9, 1998 shall become a Participant in this Plan as of
September 10, 1998.
(iii) Each other individual who becomes an Employee of Schneider (USA) Inc. or
Corvita Corporation shall be subject to the general participation rules of
Section 3.1.

     
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  Yes

In order to administer special distribution options with respect to
contributions attributable to the NAMIC USA Corporation Profit Sharing and
Incentive Savings Plan, Pfizer matching contributions and Pfizer after-tax
employee contributions (and earnings on all such contributions) such
contributions (and related earnings) shall be transferred into separate accounts
or subaccounts under this Plan.

     
Special Vesting rules (Sections 8.6 and 2.40):
  No
 
   
Special in-service withdrawal rules (Section 9.9(a)):
  Yes

The Pfizer matching contribution account, after-tax employee contribution
account, and former NAMIC accounts (attributable to contributions other than
elective contributions) can be withdrawn in-service at any time.
Pfizer and NAMIC elective contribution accounts can be withdrawn on account of
hardship or disability.

     
QJSA rules applicable (Section 11.7):
  Yes

(i) Former participants of the Pfizer Savings and Investment Plan must obtain
spousal consent for loans and hardship withdrawals from their Pfizer accounts.
(ii) Accounts of Participants for whom NAMIC Accounts are maintained (i.e.,
former participants of the NAMIC USA Corporation Profit Sharing and Incentive
Plan) are subject to the QJSA rules with respect to those accounts.

     
Optional forms of payment to preserve (Sections 11.1 and 11.7)
  Yes

- 69 -



--------------------------------------------------------------------------------



 



(i) Lump sum withdrawals or distributions from the Pfizer stock fund can be
distributed in shares of Pfizer common stock (with cash in lieu of any
fractional shares) at the Participant’s election.
(ii) NAMIC Accounts, in addition to the benefit forms described under
Section 11.1 and 11.7, can be distributed as follows:
Immediate annuity for the life of the Participant, with a survivor
annuity for the Participant’s beneficiary which is 50% of the amount
payable during the life of the Participant.
Immediate life annuity.
Other annuity options.
     10. Catheter Innovations, Inc. 401(k) Retirement Savings Plan
     Effective as of the close of December 31, 2001, the Catheter Innovations,
Inc. 401(k) Retirement Savings Plan (the “Catheter Innovations Plan”) and Trust
shall be merged into this Plan.

     
Special Participation rules (Section 3.1(c)):
  No
 
   
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting rules (Sections 8.6 and 2.40):
  No
 
   
Special in-service withdrawal rules (Section 9.9(a)):
  No
 
   
QJSA rules applicable (Section 11.7):
  Yes
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
   

50% joint and survivor annuity.
Straight life annuity.
Single life annuity with period of certain of five, ten or fifteen years.
Single life annuity with installment refund
50%, 66(%, or 100% joint and survivor annuity with installment refund.

- 70 -



--------------------------------------------------------------------------------



 



Fixed period annuity for any period of whole months which is not less than sixty
and does not exceed the life expectancy of the Participant and the named
Beneficiary.
Installments.
     11. Quanam Medical Corporation 401(k) Plan
     Effective as of the close of December 31, 2001, the Quanam Medical
Corporation 401(k) Plan (the “Quanam Plan”) and Trust shall be merged into this
Plan.

     
Special Participation rules (Section 3.1(c)):
  No
 
   
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting rules (Sections 8.6 and 2.40):
  No
 
   
Special in-service withdrawal rules (Section 9.9(a)):
  No
 
   
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  None

     12. Interventional Technologies, Inc. 401(k) Plan
     Effective as of the close of December 31, 2001, the Interventional
Technologies, Inc. 401(k) Plan (the “IVT Plan”) and Trust shall be merged into
this Plan.

     
Special Participation rules (Section 3.1(c)):
  No
 
   
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  No
 
   
Special Vesting rules (Sections 8.6 and 2.40
  No
 
   
Special in-service withdrawal rules (Section 9.9(a)):
  No
 
   
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  None

- 71 -



--------------------------------------------------------------------------------



 



     13. The Guidant Employee Savings and Stock Ownership Plan
     Effective as of the close of June 1, 2008, The Guidant Employee Savings and
Stock Ownership Plan and Trust (the “Guidant ESSOP”) shall be merged into this
Plan.

     
Special Participation rules (Section 3.1(c)):
  Yes

(i) Any individual who is a participant in the Guidant ESSOP on May 31, 2008
shall become a Participant in the Plan as of June 1, 2008.
(ii) Any individual who is an active employee of Guidant Corporation on May 31,
2008, but who has not yet become a participant in the Guidant ESSOP as of such
date, shall become eligible to participate in the Plan as of June 1, 2008 and
shall be subject to the Plan’s automatic election rules under Section 4.2.
(iii) Each other employee of Guidant Corporation shall be subject to the Plan’s
general participation rules under Section 3.1.

     
Special Matching Contribution Rules (Section 4.3):
  Yes

In order to allocate the Financed Shares remaining in the Guidant ESSOP’s
Suspense Account (as such terms are defined in the Guidant ESSOP) solely to
individuals who were participants in the Guidant ESSOP as of May 31, 2008, all
Matching Contributions under this Plan to individuals who were participants in
the Guidant ESSOP as of May 31, 2008 shall be made in Shares instead of cash
until such time as the Financed Shares are exhausted; provided, however, that
any Participants in the Plan who receive Matching Contributions in the form of
Shares shall have the same diversification rights with respect to such Shares as
provided in Sections 5.06(b) and 19.14(b) of the Guidant ESSOP as in effect on
May 31, 2008. This portion of the Plan shall be deemed to be an employee stock
ownership plan under Code section 4975(e)(7) and ERISA section 407(d)(6), and
shall be administered in a manner consistent with the requirements applicable
thereto, including without limitation those applicable to Shares purchased with
the proceeds of an Exempt Loan.

     
Special Rules re allocation of transferred accounts (Section 7.6(a)):
  Yes

In order to administer special in-service withdrawal, diversification and
distribution options with respect to Minimum Matching Contributions, Additional
Matching Contributions and Basic Contributions made to Guidant ESSOP
Participants’ ESOP Accounts (as such terms are defined in the Guidant ESSOP as
of May 31, 2008), such amounts (and earnings thereon) shall be transferred into
separate accounts or subaccounts under this Plan.

     
Special Vesting rules (Sections 8.6 and 2.40):
  Yes

- 72 -



--------------------------------------------------------------------------------



 



Any individual who is a participant in, and who has a forfeitable interest
under, the Guidant ESSOP as of May 31, 2008 shall, as of the date on which he or
she returns to the employ of an Affiliated Employer, have a 100% nonforfeitable
interest in the portions of his or her Accounts under this Plan that are
attributable to the transfer of such forfeitable interest; provided, that such
return to the employ of an Affiliated Employer occurs prior to the date on which
the individual incurs (or would have incurred) five consecutive One Year Periods
of Severance within the meaning of Sections 10.01(a) and 19.08(b) of the Guidant
ESSOP.

     
Special in-service withdrawal rules (Section 9.9(a)):
  Yes

The Guidant ESSOP PAYSOP, ESOP Pre-Split Matching, Company Matching, Intermedics
Matching Accounts (as such terms are defined in the Guidant ESSOP as of May 31,
2008) may be withdrawn in-service at any time, but not more than once per year.
Post-retirement, pre-distribution withdrawals shall be permitted consistent with
Sections 10.01(b)(3) and 19.13(d) of the Guidant ESSOP as of May 31, 2008.

     
QJSA rules applicable (Section 11.7):
  No
 
   
Optional forms of payment to preserve (Sections 11.1 and 11.7):
  Yes

Distributions rights that were applicable to a Participant’s ESOP Account, if
any, under the Guidant ESSOP, as of May 31, 2008, shall continue to apply to the
portion of such Participant’s Account under this Plan that is attributable to
the transfer of his or her ESOP Account from the Guidant ESSOP.

     
Special Normal Retirement Age (Section 2.23):
  Yes

The Normal Retirement Age shall be age 65 with respect to a Participant’s
accounts transferred from the Guidant ESSOP.

- 73 -



--------------------------------------------------------------------------------



 



[THIS PAGE INTENTIONALLY LEFT BLANK]

- 74 -



--------------------------------------------------------------------------------



 



Schedule C
     Other Employer Contributions. The Participating Employers shall contribute
to the Plan such other amounts as the Board of Directors determined on behalf of
certain eligible Participants as set forth in this Schedule. Such contributions
were made in cash and allocated to the Employer Contribution Account of each
eligible Participant as set forth in this Schedule.
Special 1998 Contribution
     Pursuant to Section C.1, during the 1998 Plan Year, the Participating
Employers made a special contribution on behalf of certain Participants (as
listed below) in the amounts as indicated:

              Participants Receiving   Amount of Special   Special 1998
Contribution   1998 Contribution  
Anderson
  Connie   $ 1,196.07  
Colon
  Eleanor   $ 702.99  
Davis
  Andrew   $ 3,621.51  
Khammanivong
  Lounh   $ 133.28  
Lynch
  Elizabeth   $ 955.41  
Montuori
  John   $ 59.59  
Munoz
  Mauro   $ 498.25  
Murley
  Joyce   $ 113.59  
Ouk
  Dara   $ 139.34  
Panescu
  Dorin   $ 210.66  
Reineck
  Jean   $ 17.25  
Shah
  Krunal   $ 287.47  
Vierra
  Jean   $ 1,277.98  
Zweirs
  Douglas   $ 3,323.15  
Schallehn
  Marcia   $ 494.02  
Lambert
  Jose   $ 974.21  
Miranda
  Gilbert   $ 1,817.55  
Vnuk
  Theresa   $ 216.67  
Bliss
  Mark   $ 1,123.34  
McCoy
  Michael   $ 936.33  
Bautista
  Amalia   $ 81.91  
Bean Jr
  James I   $ 210.87  
Born
  John   $ 861.98  
Brennan
  Eileen F.   $ 181.17  
Duran
  Julio   $ 192.01  
Fissenden
  Lawrence P   $ 176.37  
Gomez
  Boris   $ 188.68  
Johnson
  Jeffrey   $ 624.93  
Laguerre
  Anne G   $ 117.76  
Lindberg
  Berndt E   $ 170.25  
Meintsma
  Kathryn   $ 305.60  
Mistry
  Illa   $ 284.25  
Murley
  Rebecca   $ 85.38  

- 75 -



--------------------------------------------------------------------------------



 



              Participants Receiving   Amount of Special   Special 1998
Contribution   1998 Contribution  
Nguyen
  Amy N   $ 56.07  
Ooley
  Adam C   $ 90.99  
Rooney
  Robert J.   $ 63.53  
Sabic
  Tereza   $ 27.88  
Scouton
  Patricia A   $ 80.82  
Springer
  James A   $ 76.49  
Stewart
  Jack D   $ 323.88  
Sutherlin
  Todd   $ 487.28  
Swenson
  Gregory   $ 633.79  
Teoh
  Clifford   $ 647.08  
Tyburski
  Karen   $ 337.98  
Vanarsdale
  Timothy L   $ 48.98  
Williams
  Denny L   $ 112.18  
Winders
  Patricia L   $ 61.21  
Mack
  Aggie   $ 135.08  
Mendez
  Rafael   $ 446.86  
Brown
  Roland   $ 554.46  
Hanson
  Ilene A   $ 132.66  
Hass
  Katherine A   $ 123.31  
Panuganti
  Vijayasri   $ 166.80  
Pless
  Nina M   $ 58.07  
Nguon
  Sokha   $ 110.47  
Capece
  Brian   $ 349.39  
Hanley
  Steven   $ 584.17  
Duffy
  James   $ 763.93  
Bot
  Marc   $ 896.45  
Bergquist
  Jonathan   $ 386.20  
Croci
  Steven   $ 3,008.25  
Horkey
  Natasha   $ 105.39  
Martinez
  Lisa   $ 609.11  
Quinn
  Patricia   $ 326.29  
Vela
  Juan   $ 373.92  
Wathen
  Peggy   $ 9.83  
Watson
  Gisela   $ 28.49  
White
  William   $ 19.66  
Bennett
  Michael   $ 4,334.80  
Caneda
  Jorge   $ 561.89  
Cielinski
  Carrie   $ 285.85  
Duckett
  Tammie   $ 939.51  
Koprowski
  Janet   $ 2,590.23  
Leblanc
  Ronald   $ 1,521.94  
Robertson
  Tammy   $ 93.24  
Schmidt
  Jennifer   $ 202.93  
Singh
  Sarwesh   $ 440.24  
Smith
  Johnnie   $ 68.57  
Stephenson
  Marie   $ 65.00  
Takock
  Aykham   $ 227.72  
Talbot
  Connie   $ 471.05  
Tool
  Sandra   $ 840.78  
Wei
  Kuo-Shiun   $ 4,630.44  
Carrillo Jr.
  Oscar   $ 703.96  

- 76 -



--------------------------------------------------------------------------------



 



              Participants Receiving   Amount of Special   Special 1998
Contribution   1998 Contribution  
Josef
  Corazon   $ 382.88  
Khao
  Sarith   $ 232.73  
Roberts
  Barbara   $ 1,278.94  
Vennes
  Robert   $ 2,278.61  
Zhong
  Sheng-Ping   $ 2,054.13  
Miller
  Connie   $ 1,531.31  
Miller
  Paul   $ 1,573.04  
Jertson
  John   $ 266.33  
Colonna
  Douglas   $ 310.94  
Markle
  Charlotte   $ 287.02  
Flores
  Anita   $ 130.32  
Oza
  Paritosh   $ 276.74  

Special Year 2000 Contribution
     Pursuant to Section C.1, during the 2000 Plan Year, the Participating
Employers made a special contribution on behalf of certain Participants (as
listed below) in the amounts as indicated:

              Participants Receiving   Amount of Special   Special 2000
Contribution   2000 Contribution  
Poublon
  John A.   $ 123.42  
O’Mara
  Robert J.   $ 122.92  
Hauer
  Lillian R.   $ 259.15  
Paige
  Corrine F.   $ 213.16  
Carpenter
  Flo   $ 129.82  
Wetherbee
  William A.   $ 147.18  
Greer
  David A.   $ 7.54  
Randall
  Bryan L.   $ 94.76  
Hebert
  Charles B.   $ 131.84  
Bennett
  Ronald W.   $ 138.69  
Chow
  Stephen Y.   $ 262.10  
Silveira
  Rachelle L.   $ 1,151.11  
Oukaroune
  Souphaly   $ 10.64  
Fedie
  Byron   $ 25.12  

Special Contribution for Certain Former Employees of Cardiac Pathways
     Pursuant to Section C.1, the Participating Employers made, in 2002, a
special contribution on behalf of each Participant who (i) formerly participated
in the Cardiac Pathways Corporation 401(k) Plan (the “Cardiac Plan”),
(ii) earned in the aggregate less than $60,000 in 2001 from Boston Scientific
Corporation and Cardiac Pathways Corporation, and (iii) was actively employed by
Boston Scientific Corporation as of the last day of the Plan Year. Such
contribution for each eligible Participant shall equal 35% of such Participant’s
“projected elective deferral amount”. For purposes of this paragraph, “projected
elective deferral amount” means the amount that the Participant would have
deferred under the Cardiac Plan from

- 77 -



--------------------------------------------------------------------------------



 



August 8, 2001 through December 31, 2001 if the Cardiac Plan had not been
terminated and if the Participant’s elective deferral election under the Cardiac
Plan as of August 7, 2001 had remained the same for the remainder of the year.
Special Discretionary Contribution for 2004
     Special Discretionary Contribution. For the Plan Year ending on
December 31, 2004, the Participating Employers contributed a Discretionary
Contribution to the Plan solely in accordance with the following provisions,
notwithstanding any provision in Section 4.4 to the contrary (such Discretionary
Contribution made pursuant to these provisions to be referred to as the “Special
Discretionary Contribution”). The Special Discretionary Contribution was made in
cash and credited to the Accounts of Employees who:
     (i) were Eligible Employees on the last day of the Plan Year, or
     (ii) had ceased to be Eligible Employees during the Plan Year by reason of
severance from employment after attaining age 62 or on account of death or
Disability;
provided, however, that each such Employee (x) had satisfied the age requirement
of Section 3.1(b)(iii) as of the last day of the Plan Year (or satisfied such
age requirement as of the date of death, severance from employment, or
Disability, if applicable under clause (ii) of this sentence), and (y) was not a
nonresident alien who has no United States source income.
     (b) The amount of any such Special Discretionary Contribution that was
allocated and credited to the Discretionary Contribution Account of each
Employee described in subsection (a) above was determined according to the
following formula:
     3% x C x Y
where C meant such Employee’s Compensation for the Plan Year ending on
December 31, 2004, and Y meant one-twelfth of the Employee’s number of complete
months of service with an Affiliated Employer, determined at the close of the
Plan Year ending on December 31, 2004. For purposes of determining an Employee’s
months of service under the immediately preceding sentence, an Employee who was
employed by a business or employer that the Plan Sponsor acquired through the
acquisition either of assets or stock had his or her prior service with such
other employer taken into account as if it were service with an Affiliated
Employer, provided that such Employee was employed by such other employer
immediately prior to such acquisition. The amount allocated hereunder to any
Employee was reduced to the extent necessary to satisfy the limitation of
Section 14.2, and to prevent the allocation from exceeding $41,000, and the
excess was not reallocated to any other Employee.
Notwithstanding the provisions of Section 2.8(c), solely for purposes of
allocating this Special Discretionary Contribution for the Plan Year ending
December 31, 2004, Compensation did not include commissions actually paid to any
Employee for such Plan Year, but instead included an

- 78 -



--------------------------------------------------------------------------------



 



amount equal to the average annual aggregate commissions paid to any Employee
for the three Plan Years ending in 2002, 2003, and 2004.
     Vesting of Special Discretionary Contributions. Notwithstanding the
provisions of Section 8.2, a Participant who was an Eligible Employee on
December 31, 2007 shall have a vested interest in 100% of any Special
Discretionary Contribution that was allocated to his or her Discretionary
Contribution Account.

- 79 -